



Exhibit 10.2


JPMORGAN CHASE
BANK, N.A.
2200 Ross Avenue
3rd Floor
Dallas, TX 75201
BANK OF AMERICA,
N.A.
1 Cowboys Way
Suite 500
Frisco, TX 75034
WELLS FARGO BANK,
NATIONAL
ASSOCIATION
1445 Ross Avenue
Suite 4500
Dallas, TX 75202
CAPITAL ONE,
NATIONAL
ASSOCIATION
201 St. Charles Avenue
18th Floor
New Orleans, LA 70170
 
 
 
 
CREDIT SUISSE AG,
CAYMAN ISLANDS
BRANCH
Eleven Madison Avenue
11th Floor
New York, NY 10010-3629
ROYAL BANK OF
CANADA
200 Vesey Street
12th Floor
New York, NY 10281
ABN AMRO CAPITAL
USA LLC
100 Park Avenue
17th Floor
New York, NY 10017
COMERICA BANK
P.O. Box 650282
Dallas, TX 75265-0282
 
 
 
 
CANADIAN IMPERIAL
BANK OF COMMERCE,
NEW YORK BRANCH
1001 Fannin Street
Suite 4450
Houston, TX 77002
ING CAPITAL LLC
1111 Bagby Street
Suite 2650
Houston, TX 77002
TRUIST BANK
401 East Jackson Street
Mail Code – 4104
Tampa, FL 33602
KEYBANK NATIONAL
ASSOCIATION
127 Public Square
Second Floor
Cleveland, OH 44114-1306
 
 
 
 
 
FIFTH THIRD BANK,
NATIONAL ASSOCIATION
515 North Flagler Drive
Suite 703
West Palm Beach, FL 33401
GOLDMAN SACHS
BANK USA
200 West Street
New York, NY 10282
 
 
 
 
 



July 28, 2020




Denbury Resources Inc.
5320 Legacy Drive
Plano, Texas 75024
Attention: Mark C. Allen


Senior Secured Revolving Credit Facility Commitment Letter
Ladies and Gentlemen:
Denbury Resources Inc., a Delaware corporation (the “Borrower” or “you”) has
advised JPMorgan Chase Bank, N.A. (“JPMorgan”), Bank of America, N.A. (“BofA”),
Wells Fargo Bank, National Association (“Wells”), Capital One, National
Association (“Capital One”), Credit Suisse AG, Cayman Islands Branch (“CSAG”),
Royal Bank of Canada (“RBC”), ABN AMRO Capital USA LLC (“ABN”), Comerica Bank
(“Comerica”), Canadian Imperial Bank of Commerce, New York Branch (“CIBC”), ING
Capital LLC (“ING”), Truist Bank (“Truist”), KeyBank National Association
(“KeyBank”), Fifth Third Bank, National Association (“Fifth Third”) and Goldman
Sachs Bank USA (“Goldman”, and together with JPMorgan, BofA, Wells,




1

--------------------------------------------------------------------------------





Capital One, CSAG, RBC, ABN, Comerica, CIBC, ING, Truist, KeyBank and Fifth
Third, collectively, the “Initial Lenders”, “we”, “our” or “us”) that the
Borrower and certain of its subsidiaries (collectively with the Borrower, the
“Credit Parties”) will on or about the date hereof file voluntary petitions
commencing cases under title 11 of the United States Code (the “Chapter 11
Cases”, and such code, the “Bankruptcy Code”) in the United States Bankruptcy
Court for the Southern District of Texas (the “Bankruptcy Court”) in order to
implement the Transactions (as defined below). In connection therewith, you have
requested that the Initial Lenders provide financing to (a) refinance (the
“Refinancing”) any outstanding Pre-Petition Secured Indebtedness (as defined in
the DIP Term Sheet (as defined below)) that was not converted into DIP
Obligations (as defined in the Exit Facility Term Sheet (as defined below)) and
any outstanding indebtedness under that certain Senior Secured Super Priority
Debtor-In-Possession Credit Agreement, to be dated on or about the date hereof
(as amended from time to time, the “DIP Credit Agreement”), among the Borrower,
the other Credit Parties party thereto and each of the Initial Lenders party
thereto, via a cashless conversion on the Conversion Date (as defined in the
Exit Facility Term Sheet) in accordance with the terms of the Exit Facility Term
Sheet, (b) pay fees, commissions and expenses in connection with the
Transactions and (c) finance ongoing working capital requirements and other
general corporate purposes of the Credit Parties, all as more fully described in
the Exit Facility Term Sheet (as defined below).


This Commitment Letter (as defined below) describes the general terms and
conditions for a senior secured exit facility constituting a reserve-based
revolving credit facility of up to an aggregate maximum credit amount of
$615,000,000 (the “Revolving Facility”) on substantially the terms described in,
and subject to the conditions precedent set forth in, the Exit Facility Term
Sheet attached hereto as Exhibit A (the “Exit Facility Term Sheet”), with
availability thereunder being subject to an initial borrowing base (the “Initial
Borrowing Base”), which Initial Borrowing Base will not, in any event, be
greater than the borrowing base in effect under the DIP Credit Agreement
immediately prior to the Conversion Date. The Initial Borrowing Base will be
determined in accordance with the terms of the Exit Facility Term Sheet and will
be determined by the Administrative Agent (and approved by the Initial Lenders
constituting the Required Lenders (as defined in the Exit Facility Term Sheet),
including JPMorgan) in good faith in their sole discretion, based upon the
Initial Reserve Report and such other reports, data and supplemental information
(including status of title information with respect to proved oil and gas
properties, the Credit Parties’ other assets, liabilities, fixed charges, cash
flow, business, properties, prospects, hedged and unhedged exposure of the
Credit Parties to price, price and production scenarios, interest rate and
operating cost changes) as the Administrative Agent deems appropriate in its
sole discretion, acting in good faith and consistent with its normal oil and gas
lending criteria as it exists at such time for such purpose with respect to
similar oil and gas reserve-based credits for similarly situated borrowers.


As used herein, the term “Transactions” means, collectively, (a) the
restructuring contemplated under the Chapter 11 Cases, (b) the Refinancing, (c)
the initial borrowings and other extensions of credit under the Revolving
Facility on the Conversion Date and (d) the payment of fees, commissions and
expenses in connection with each of the foregoing. This letter, including the
Exit Facility Term Sheet and any other annexes, exhibits or other attachments
hereto, are hereinafter collectively referred to as the “Commitment Letter”.






2

--------------------------------------------------------------------------------





Capitalized terms used but not defined herein are used with the meanings
assigned to them in the Exit Facility Term Sheet attached hereto.


1.
Commitments and Undertakings



In connection with the Transactions, subject to the terms and conditions set
forth in this Commitment Letter, each of the Initial Lenders is pleased to
advise you of its several (and not joint) commitment to provide the following
percentages with respect to the Initial Borrowing Base under the Revolving
Facility: (i) JPMorgan, 10.646242907%, (ii) BofA, 10.380086836%, (iii) Wells,
10.380086836%, (iv) Capital One, 9.861086021%, (v) CSAG, 8.596841229%, (vi) RBC,
8.144375824%, (vii) ABN, 8.144339324%, (viii) Comerica, 8.143868860%, (ix) CIBC,
7.300280850%, (x) ING, 5.748971171%, (xi) Truist, 4.562675532%, (xii) KeyBank,
3.832647447%, (xiii) Fifth Third, 3.193872872% and (xiv) Goldman, 1.064624291%,
which in the aggregate for all Initial Lenders, equals 100% of the Revolving
Facility.


2.
Titles and Roles



It is agreed that (a) JPMorgan will act as a lead arranger and bookrunner for
the Revolving Facility (acting in such capacities, the “Lead Arranger”) and (b)
JPMorgan will act as administrative agent and collateral agent for the Revolving
Facility. You further agree that the Lead Arranger shall not have any other
responsibilities except as otherwise mutually agreed. You agree that, except as
otherwise set forth in the Exit Facility Term Sheet, (i) no other agents,
co-agents, arrangers, co-arrangers, bookrunners, co-bookrunners, managers or
co-managers will be appointed and (ii) no other titles will be awarded unless
you and JPMorgan shall so reasonably agree. You further agree that no
compensation (other than that expressly contemplated by this Commitment Letter
and the Fee Letter referred to below) will be paid in connection with the
Revolving Facility unless you and JPMorgan shall so reasonably agree (it being
understood and agreed that no other agent, co-agent, arranger, co-arranger,
bookrunner, co-bookrunner, manager or co-manager shall be entitled to greater
economics in respect of the Revolving Facility than JPMorgan).


3.
Information



You hereby represent and warrant that (a) all written information (including all
financial information, reserve information and reports, information to conduct
diligence and Projections (as defined below), that JPMorgan may reasonably
request in connection with the arrangement of the Revolving Facility (the
“Information Materials”)), other than (x) the financial projections and other
forward-looking information (collectively, the “Projections”) and (y)
information of a general economic or general industry nature (the
“Information”), that has been or will be made available to us by you or any of
your representatives in connection with the transactions contemplated hereby,
when taken as a whole, does not or will not, when furnished to us, contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements contained therein not materially misleading in
light of the circumstances under which such statements are made (giving effect
to all supplements thereto) and (b) the Projections that have been or will be
made available to us by you or any of your representatives in connection with
the transactions contemplated hereby have been or will be prepared in good faith
based upon assumptions believed by you to be reasonable at the time furnished to
us (it being recognized by




3

--------------------------------------------------------------------------------





the Initial Lenders that such Projections are not to be viewed as facts and that
actual results during the period or periods covered by any such Projections may
differ from the projected results, and such differences may be material). You
agree that if, at any time prior to the Conversion Date, you become aware that
any of the representations in the preceding sentence would be incorrect if such
Information or Projections were furnished at such time and such representations
were remade, in any material respect, then you will promptly supplement the
Information and the Projections so that such representations when remade would
be correct, in all material respects, under those circumstances. You understand
that in arranging the Revolving Facility we may use and rely on the Information
and Projections without independent verification thereof.


You will assist us in preparing Information Materials, including but not limited
to a confidential information memorandum or lender slides, for distribution to
the Lenders (as defined in the Exit Facility Term Sheet). If requested, you also
will assist us in preparing an additional version of the Information Materials
(the “Public-Side Version”) to be used by the Lenders’ public-side employees and
representatives (“Public-Siders”) who do not wish to receive material non-public
information (within the meaning of United States federal securities laws) with
respect to the Borrower, its affiliates and any of their respective securities
(“MNPI”) and who may be engaged in investment and other market related
activities with respect to the Borrower’s or its affiliates’ securities or
loans. Before distribution of any Information Materials, you agree to execute
and deliver to us (i) a letter in which you authorize distribution of the
Information Materials to a Lender’s employees willing to receive MNPI
(“Private-Siders”) and (ii) a separate letter in which you authorize
distribution of the Public-Side Version to Public-Siders and represent that
either (x) no MNPI is contained therein or (y) neither the Borrower nor any of
its controlling or controlled entities has any debt or equity securities issued
pursuant to a public offering or Rule 144A private placement and agree that if
the Borrower or any of its controlling or controlled entities becomes the issuer
of any debt or equity securities issued pursuant to a public offering or
Rule 144A private placement thereafter, you will publicly disclose any
information contained in the Information Materials delivered to Public-Siders
that constitutes MNPI at such time.


You hereby authorize JPMorgan to download copies of the Credit Parties’
trademark logos from its website and post copies thereof and any Information
Materials to a deal site on IntraLinksTM, DebtDomain, SyndTrak, ClearPar or any
other electronic platform chosen by JPMorgan to be its electronic transmission
system (an “Electronic Platform”) established by JPMorgan to perform services in
its capacity as the administrative agent of the Revolving Facility and to use
the Credit Parties’ trademark logos on any confidential information memoranda,
presentations and other marketing materials prepared in connection with the
administration of the Revolving Facility, with your consent (which consent not
to be unreasonably withheld, conditioned or delayed), in any advertisements that
we may place after the closing of the Revolving Facility in financial and other
newspapers, journals, the World Wide Web, our home page or otherwise, at our own
expense describing our services to the Credit Parties hereunder. You also
understand and acknowledge that we may provide to market data collectors, such
as league table, or other service providers to the lending industry, information
regarding the closing date, size, type, purpose of, and parties to, the
Revolving Facility.








4

--------------------------------------------------------------------------------





4.
Fees



As consideration for the commitments and agreements of the Initial Lenders
hereunder, you agree to pay or cause to be paid the fees described in that
certain DIP and Exit Facilities Fee Letter, dated as of the date hereof and
delivered herewith (the “Fee Letter”) on the terms and subject to the conditions
set forth therein.


5.
Conditions



Each Initial Lender’s commitments and agreements hereunder are subject to the
conditions set forth in the Exit Facility Term Sheet under the heading
“Conditions to Initial Borrowing and Closing of Revolving Facility”. It being
understood and agreed that there are no conditions (implied or otherwise) to the
commitments hereunder, including compliance with the terms of this Commitment
Letter, the Fee Letter and the Revolving Facility Documentation other than those
expressly stated in this Section 5. Notwithstanding anything to the contrary in
this Commitment Letter or the Fee Letter, your obligations hereunder and
thereunder are subject to the entry of the Final Order (as defined in the DIP
Term Sheet attached as Exhibit B hereto (the “DIP Term Sheet”) by the Bankruptcy
Court.


6.
Indemnification and Expenses



You agree (a) to indemnify and hold harmless the Initial Lenders, the Lead
Arranger and any other arrangers or agents in respect of the Revolving Facility
appointed pursuant to this Commitment Letter, their affiliates and their
respective directors, officers, employees, advisors, agents and other
representatives (each, an “indemnified person”) from and against any and all
losses, claims, damages and liabilities to which any such indemnified person may
become subject arising out of or in connection with this Commitment Letter, the
Fee Letter, the Revolving Facility, the use of the proceeds thereof, or the
Transactions or any claim, litigation, investigation or proceeding relating to
any of the foregoing (including in relation to enforcing the terms of this
paragraph) (each, a “Proceeding”), regardless of whether any indemnified person
is a party thereto, whether or not such Proceedings are brought by you, your
equity holders, affiliates, creditors or any other person, and to reimburse each
indemnified person upon written demand with customary backup documentation for
any reasonable and documented out-of-pocket legal or other reasonable and
documented out-of-pocket expenses incurred in connection with investigating or
defending any of the foregoing (limited, in the case of counsel, to the
reasonably and documented out-of-pocket fees, disbursements and other charges of
a single outside counsel to all indemnified persons, taken as a whole, including
(if necessary) one local counsel in each relevant jurisdiction and solely in the
event of a conflict of interest, one additional counsel (and if necessary, one
local counsel in each relevant jurisdiction) to each group of similarly situated
affected indemnified persons), provided that the foregoing indemnity will not,
as to any indemnified person, apply (i) to losses, claims, damages, liabilities
or related expenses to the extent they are found by a final, nonappealable
judgment of a court of competent jurisdiction to arise or result from the
willful misconduct, bad faith or gross negligence of such indemnified person or
its affiliates, directors, officers or employees, advisors or agents
(collectively, the “Related Parties”), (ii) to losses, claims, damages,
liabilities or related expenses to the extent they are found by a final,
nonappealable judgment of a court of competent jurisdiction to arise or result
from a material breach of the obligations of such indemnified person or
affiliate of such indemnified person under




5

--------------------------------------------------------------------------------





this Commitment Letter or the Revolving Facility or (iii) to the extent arising
from any dispute solely among indemnified persons (other than a Proceeding
against any indemnified person in its capacity or in fulfilling its role as the
Lead Arranger, administrative agent, collateral agent, bookrunner, lender,
letter of credit issuer or any other similar role in connection with this
Commitment Letter, the Fee Letter, the Revolving Facility or the use of the
proceeds thereof) not arising out of any act or omission on the part of you or
your affiliates; and (b) regardless of whether the Conversion Date occurs, to
reimburse each Initial Lender and its affiliates for all reasonable and
documented out-of-pocket expenses (including, without limitation, due diligence
expenses, syndication expenses, financial advisor’s fees, consultant’s fees,
travel expenses, and the fees, charges and disbursements of a single outside
counsel) incurred in connection with the Revolving Facility and any related
documentation (including this Commitment Letter, the Fee Letter and the
definitive financing documentation in connection with the Revolving Facility) or
the administration, amendment, modification or waiver thereof (limited, in the
case of counsel, to the reasonable and documented out-of-pocket fees,
disbursements and other charges of a single outside counsel to the indemnified
persons, including (if necessary) one local counsel in each relevant
jurisdiction and solely in the event of a conflict of interest, one additional
counsel (and if necessary, one local counsel in each relevant jurisdiction) to
each group of similarly situated affected persons). No indemnified person shall
be liable for any damages arising from the use by others of the Information or
other materials obtained through electronic, telecommunications or other
information transmission systems, including an Electronic Platform or otherwise
via the internet, or for any special, indirect, consequential or punitive
damages in connection with the Revolving Facility, or in connection with its
activities related to the Revolving Facility, and you agree, to the extent
permitted by applicable law, not to assert any claims against any indemnified
person with respect to the foregoing. None of the indemnified persons or you or
any of your or their respective Related Parties shall be liable for any
indirect, special, punitive or consequential damages in connection with this
Commitment Letter, the Fee Letter, the Revolving Facility, or the transactions
contemplated hereby, provided that nothing contained in this sentence shall
limit your indemnity obligations to the extent set forth in this Section 6.


You shall not, without the prior written consent of an indemnified person (which
consent shall not be unreasonably withheld, conditioned or delayed), effect any
settlement of any pending or threatened Proceedings in respect of which
indemnity could have been sought hereunder by such indemnified person unless
such settlement (x) includes a full and unconditional release of such
indemnified person in form and substance reasonably satisfactory to such
indemnified person from all liability on claims that are the subject matter of
such Proceedings and (y) does not include any statement as to or any admission
of fault, culpability or a failure to act by or on behalf of any indemnified
person or any injunctive relief or other non-monetary remedy. You acknowledge
that any failure to comply with your obligations under the preceding sentence
may cause irreparable harm to JPMorgan, any other Initial Lender, the Lead
Arranger and the other indemnified persons.


7.
Sharing of Information, Affiliate Activities, Absence of Fiduciary Relationship



JPMorgan, the other Initial Lenders and the Lead Arranger may employ the
services of their respective affiliates in providing certain services hereunder
and, in connection with the provision of such services, may exchange with such
affiliates information concerning you and the other companies that may be the
subject of the Transactions contemplated by this Commitment Letter, and, to the
extent so employed, such affiliates shall be entitled to the benefits, and be
subject




6

--------------------------------------------------------------------------------





to the obligations, of JPMorgan, the other Initial Lenders and the Lead Arranger
hereunder. JPMorgan, each other Initial Lender and the Lead Arranger shall be
responsible for its respective affiliates’ failure to comply with such
obligations under this Commitment Letter.


You acknowledge that any of the Initial Lenders or their respective affiliates
may be providing debt financing, equity capital or other services (including
financial advisory services) to other companies in respect of which you may have
conflicting interests regarding the transactions described herein and otherwise.
Each Initial Lender agrees severally (and not jointly) that it will not use
confidential information obtained from you by virtue of the transactions
contemplated by this Commitment Letter or its other relationships with you in
connection with the performance by it of services for other companies, and it
will not furnish any such information to other companies. You also acknowledge
that the Initial Lenders have no obligation to use in connection with the
transactions contemplated by this Commitment Letter, or to furnish to you,
confidential information obtained from other companies.


You further acknowledge that each Initial Lender is a full service securities or
banking firm engaged in securities trading and brokerage activities as well as
providing investment banking and other financial services. In the ordinary
course of business, an Initial Lender and/or its affiliates may provide
investment banking and other financial services to, and/or acquire, hold or
sell, for its own accounts and the accounts of customers, equity, debt and other
securities and financial instruments (including bank loans and other
obligations) of, you and other companies with which you may have commercial or
other relationships. With respect to any securities and/or financial instruments
so held by an Initial Lender, its affiliates or any of its respective customers,
all rights in respect of such securities and financial instruments, including
any voting rights, will be exercised by the holder of the rights, in its sole
discretion.


You agree that the Initial Lenders and the Lead Arranger will act under this
Commitment Letter as independent contractors and that nothing in this Commitment
Letter will be deemed to create an advisory, fiduciary or agency relationship or
fiduciary or other implied duty between any Initial Lender or the Lead Arranger
and you, your respective equity holders or your and their respective affiliates.
You acknowledge and agree that (a) the transactions contemplated by this
Commitment Letter are arm’s-length commercial transactions between each Initial
Lender or the Lead Arranger and, if applicable, its affiliates, on the one hand,
and you, on the other, (b) in connection therewith and with the process leading
to such transaction each Initial Lender and the Lead Arranger and, if
applicable, its respective affiliates, is acting solely as a principal and has
not been, is not and will not be acting as an advisor, agent or fiduciary of
you, your management, equity holders, creditors, affiliates or any other person
and (c) each Initial Lender and the Lead Arranger, if applicable, and each of
their respective affiliates, has not assumed an advisory or fiduciary
responsibility or any other obligation in favor of you or your affiliates with
respect to the transactions contemplated hereby or the process leading thereto
(irrespective of whether such Initial Lender or the Lead Arranger or any of its
respective affiliates has advised or is currently advising you or your
affiliates on other matters) except the obligations expressly set forth in this
Commitment Letter. You further acknowledge and agree that (x) you are
responsible for making your own independent judgment with respect to such
transactions and the process leading thereto, (y) you are capable of evaluating
and you understand and accept the terms, risks and conditions of the
transactions contemplated hereby, and neither JPMorgan, nor any other Initial
Lender or the Lead Arranger shall have any responsibility or liability to you
with respect thereto, and (z) no




7

--------------------------------------------------------------------------------





Initial Lender or the Lead Arranger is advising the Credit Parties as to any
legal, tax, investment, accounting, regulatory or any other matters in any
jurisdiction, and you shall consult with your own advisors concerning such
matters and you shall be responsible for making your own independent
investigation and appraisal of the transactions contemplated hereby. Any review
by JPMorgan or any other Initial Lender or the Lead Arranger of the Credit
Parties, the transactions contemplated hereby or other matters relating to such
transactions will be performed solely for the benefit of JPMorgan or such other
Initial Lender or the Lead Arranger, respectively, and shall not be on behalf of
the Credit Parties. You agree that you will not assert any claim against
JPMorgan or any other Initial Lender or the Lead Arranger based on an alleged
breach of fiduciary duty by JPMorgan or such other Initial Lender or the Lead
Arranger in connection with this Commitment Letter and the transactions
contemplated hereby.


8.
Confidentiality



This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter nor the Fee Letter nor any of their terms or substance
shall be disclosed by you, directly or indirectly, to any other person, except
(a) to you and your officers, directors, employees, affiliates, members,
partners, stockholders, attorneys, accountants, agents and advisors, in each
case on a confidential and need-to-know basis, (b) as may be required by or in
any legal, judicial or administrative proceeding or as otherwise required by law
or regulation or as requested by a governmental or regulatory authority (in
which case you agree, to the extent permitted by law, to inform us promptly
thereof), (c) if the Initial Lenders consent in writing to such proposed
disclosure, (d) in connection with the enforcement of your rights hereunder or
under the Fee Letter or (e) this Commitment Letter and the existence and
contents hereof (but not the Fee Letter or the contents thereof other than the
existence thereof and the contents thereof as part of projections, pro forma
information and a generic disclosure of aggregate sources and uses to the extent
customary in marketing materials and other required filings) may be disclosed
(x) in connection with the syndication or arrangement of the Revolving Facility
or in connection with, and as may be required for, any public filing and (y) to
the parties to that certain Restructuring Support Agreement dated as of even
date herewith to which this Commitment Letter will be attached to and to any
party required by the Bankruptcy Court. Notwithstanding anything to the contrary
in the foregoing, you shall be permitted to file the Fee Letter with the
Bankruptcy Court under seal in form and substance reasonably satisfactory to
JPMorgan or in a redacted manner in form and substance reasonably satisfactory
to JPMorgan and provide an unredacted copy of the Fee Letter to (u) the
Bankruptcy Court, (v) the Office of the United States Trustee for the Southern
District of Texas, (w) the advisors to the official committee of unsecured
creditors appointed in the Chapter 11 Cases, (x) Paul, Weiss, Rifkind, Wharton
and Garrison LLP, as counsel to the holders of the Second Lien Notes (as defined
in the Plan), (y) Akin Gump Strauss Hauer & Feld LLP as counsel to the holders
of the Convertible Notes (as defined in the Plan), and (z) any other party or
advisor as required by the Bankruptcy Court; provided, that the disclosure of
the Fee Letter to such advisors is on a confidential, “professionals only”
basis.


Each Initial Lender severally (and not jointly) shall use all nonpublic
information received by it in connection with the Revolving Facility and the
related transactions solely for the purposes of providing the services that are
the subject of this Commitment Letter and shall treat confidentially all such
information; provided, however, that nothing herein shall prevent any Initial
Lender from disclosing any such information (a) to any Lenders or participants
or prospective




8

--------------------------------------------------------------------------------





Lenders or participants, (b) in any legal, judicial, administrative proceeding
or other compulsory process or as required by applicable law or regulations (in
which case such Initial Lender shall promptly notify you, in advance, to the
extent permitted by law), (c) upon the request or demand of any regulatory
authority (including any self-regulatory authority) or other governmental
authority purporting to have jurisdiction over JPMorgan, an Initial Lender or
the Lead Arranger, or any of its respective affiliates (in which case such
person agrees (except with respect to any audit or examination conducted by bank
accountants or any self-regulatory authority or governmental or regulatory
authority exercising examination or regulatory authority), to the extent
practicable and not prohibited by applicable law or regulation, to inform you
promptly thereof prior to disclosure), (d) to the employees, legal counsel,
independent auditors, professionals and other experts or agents of such Initial
Lender (collectively, “Representatives”) who are informed of the confidential
nature of such information and are or have been advised of their obligation to
keep information of this type confidential, (e) to any of its respective
affiliates (provided that any such affiliate is advised of its obligation to
retain such information as confidential, and such Initial Lender shall be
responsible for its respective affiliates’ compliance with this paragraph)
solely in connection with the Transactions, (f) to the extent any such
information becomes publicly available other than by reason of disclosure by
such Initial Lender, its affiliates or Representatives in breach of this
Commitment Letter or any applicable confidentiality obligation to you, (g) for
purposes of establishing a “due diligence” defense, (h) in connection with the
exercise of any remedies hereunder or under the Fee Letter or any suit, action
or proceeding relating to this Commitment Letter, the Fee Letter or the
Revolving Facility and (i) pursuant to customary disclosure about the terms of
the financing contemplated hereby in the ordinary course of business to market
data collectors and similar service providers to the loan industry for league
table purposes; provided that the disclosure of any such information to any
Lenders or prospective Lenders or participants or prospective participants
referred to above shall be made subject to the acknowledgment and acceptance in
writing by such Lender or prospective Lender or participant or prospective
participant that such information is being disseminated on a confidential basis
in accordance with the standard syndication processes of such Initial Lender or
customary market standards for dissemination of such type of information. The
provisions of this paragraph shall automatically terminate on the earlier of
(a) the Conversion Date and (b) one year following the date of this Commitment
Letter.


9.
Assignments



This Commitment Letter shall not be assignable by you without the prior written
consent of each Initial Lender (and any purported assignment without such
consent shall be null and void), is intended to be solely for the benefit of the
parties hereto and the indemnified persons and is not intended to and does not
confer any benefits upon, or create any rights in favor of, any person other
than the parties hereto and the indemnified persons to the extent expressly set
forth herein.


10.
Acceptance/ Expiration of Commitments



If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms of this Commitment Letter and the Fee Letter by
returning to us executed counterparts of this Commitment Letter and the Fee
Letter not later than 11:59 p.m., Dallas, Texas time, on July 29, 2020 (the
“Acceptance Deadline”). This offer will automatically expire at such time if we
have not received such executed counterparts in accordance with the preceding
sentence. In the




9

--------------------------------------------------------------------------------





event that the initial borrowings or the roll-up under the DIP Facility do not
occur on or before the Expiration Date (as defined below), then this Commitment
Letter and the commitments hereunder (including, for the avoidance of doubt, the
commitments with respect to the Revolving Facility) shall automatically
terminate unless the Initial Lenders shall, in their discretion, agree to an
extension. In addition, if not otherwise terminated in accordance with the
immediately preceding sentence, this Commitment Letter and the commitments
hereunder shall automatically terminate without further action or notice on the
first day after the Maturity Date (as defined under the DIP Term Sheet) if the
Conversion Date shall not have occurred by such time.


For purposes of this Commitment Letter, “Expiration Date” means 5:00 p.m.,
Dallas, Texas time on the date that is thirty-five (35) days after the Petition
Date (as defined in the DIP Term Sheet) if the Final Order (as defined in the
DIP Term Sheet) has not been entered by the Bankruptcy Court on or prior to such
date.


11.
Miscellaneous



Each Initial Lender reserves the right to employ the services of its affiliates
in providing services contemplated hereby and to allocate, in whole or in part,
to its affiliates certain fees payable to such Initial Lender in such manner as
such Initial Lender and its affiliates may agree in their sole discretion. This
Commitment Letter may not be amended or waived except by an instrument in
writing signed by you and each Initial Lender. This Commitment Letter may be
executed in any number of counterparts, each of which shall be an original, and
all of which, when taken together, shall constitute one agreement. Delivery of
an executed signature page of this Commitment Letter by facsimile or electronic
transmission (e.g., “pdf” or “tif” shall be effective as delivery of a manually
executed counterpart hereof. This Commitment Letter and the Fee Letter are the
only agreements that have been entered into among us and you with respect to the
Revolving Facility and set forth the entire understanding of the parties with
respect thereto.


THIS COMMITMENT LETTER AND THE FEE LETTER AND ANY CLAIM OR CONTROVERSY ARISING
HEREUNDER OR RELATED HERETO (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING
IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF OR THEREOF)
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ANY OTHER CONFLICTS OR CHOICE OF
LAW PRINCIPLES THEREOF AND, TO THE EXTENT APPLICABLE, TITLE 11 OF THE UNITED
STATES CODE. YOU AND WE HEREBY IRREVOCABLY AGREE TO WAIVE TRIAL BY JURY IN ANY
SUIT, ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY
PARTY RELATED TO OR ARISING OUT OF THE TRANSACTIONS, THIS COMMITMENT LETTER OR
THE FEE LETTER OR THE PERFORMANCE OF SERVICES HEREUNDER OR THEREUNDER.


You and we hereby irrevocably and unconditionally submit to the exclusive
jurisdiction of the Bankruptcy Court or any state or Federal court sitting in
the Borough of Manhattan in the City of New York, over any suit, action or
proceeding arising out of or relating to the Transactions or the other
transactions contemplated hereby, this Commitment Letter or the Fee Letter or
the performance of services hereunder or thereunder. You and we agree that
service of any process,




10

--------------------------------------------------------------------------------





summons, notice or document by registered mail addressed to you or us shall be
effective service of process for any suit, action or proceeding brought in any
such court. You and we hereby irrevocably and unconditionally waive any
objection to the laying of venue of any such suit, action or proceeding brought
in any such court and any claim that any such suit, action or proceeding has
been brought in any inconvenient forum. Each of the Initial Lenders hereby
notifies you that, pursuant to the requirements of the USA PATRIOT Act,
Title III of Pub. L. 107-56 (signed into law on October 26, 2001) (the “PATRIOT
Act”), it is required to obtain, verify and record information that identifies
the Borrower and each Guarantor, which information includes names, addresses,
tax identification numbers and other information that will allow such Lender to
identify the Borrower and each Guarantor in accordance with the PATRIOT Act.
This notice is given in accordance with the requirements of the PATRIOT Act and
is effective for the Initial Lenders and each Lender.


Section headings used herein are for convenience of reference only and are not
to affect the construction of, or to be taken into consideration in
interpreting, this Commitment Letter.


The indemnification, fee, expense, jurisdiction, information and confidentiality
provisions contained herein and in the Fee Letter shall remain in full force and
effect regardless of whether definitive financing documentation for the
Revolving Facility shall be executed and delivered and notwithstanding the
termination of this Commitment Letter or the commitments hereunder; provided
that your obligations under this Commitment Letter (other than your obligations
with respect to confidentiality) shall automatically terminate and be
superseded, to the extent comparable, by the provisions of the Revolving
Facility Documentation upon the occurrence of the effectiveness thereof.


[Signature Pages Follow]






11

--------------------------------------------------------------------------------






If you are in agreement with the foregoing, please indicate acceptance of the
terms hereof by signing the enclosed counterpart of this Commitment Letter and
returning it to the Lead Arranger, together with executed counterparts of the
Fee Letter, by no later than the Acceptance Deadline.




 
Sincerely,
 
 
 
JPMORGAN CHASE BANK, N.A.,
 
as Lead Arranger and an Initial Lender
 
 
 
 
By:
/s/ Anca Loghin
 
Name:
Anca Loghin
 
Title:
Authorized Officer











[Signature Page to Commitment Letter – Denbury Resources Inc.]

--------------------------------------------------------------------------------





 
LENDERS:
 
 
 
BANK OF AMERICA, N.A.,
 
as an Initial Lender
 
 
 
 
By:
/s/ Tyler D. Levings
 
Name:
Tyler D. Levings
 
Title:
Director















[Signature Page to Commitment Letter – Denbury Resources Inc.]

--------------------------------------------------------------------------------





 
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as an Initial Lender
 
 
 
 
By:
/s/ Edward Markham
 
Name:
Edward Markham
 
Title:
Director















[Signature Page to Commitment Letter – Denbury Resources Inc.]

--------------------------------------------------------------------------------





 
 
 
 
 
CAPITAL ONE, NATIONAL ASSOCIATION,
 
as an Initial Lender
 
 
 
 
By:
/s/ Michael P. Robinson
 
Name:
Michael P. Robinson
 
Title:
Vice President













[Signature Page to Commitment Letter – Denbury Resources Inc.]

--------------------------------------------------------------------------------





 
 
 
 
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
 
as an Initial Lender
 
 
 
 
By:
/s/ Nupur Kumar
 
Name:
Nupur Kumar
 
Title:
Authorized Signatory
 
 
 
 
By:
/s/ Andrew Griffin
 
Name:
Andrew Griffin
 
Title:
Authorized Signatory

























[Signature Page to Commitment Letter – Denbury Resources Inc.]

--------------------------------------------------------------------------------





 
 
 
 
 
ROYAL BANK OF CANADA,
 
as an Initial Lender
 
 
 
 
By:
/s/ Amy G. Josephson
 
Name:
Amy G. Josephson
 
Title:
Authorized Signatory















[Signature Page to Commitment Letter – Denbury Resources Inc.]

--------------------------------------------------------------------------------





 
 
 
 
 
ABN AMRO CAPITAL USA LLC,
 
as an Initial Lender
 
 
 
 
By:
/s/ Hugo Diogo
 
Name:
Hugo Diogo
 
Title:
Executive Director
 
 
 
 
By:
/s/ Anna Ferreira
 
Name:
Anna Ferreira
 
Title:
Vice President















[Signature Page to Commitment Letter – Denbury Resources Inc.]

--------------------------------------------------------------------------------





 
 
 
 
 
COMERICA BANK,
 
as an Initial Lender
 
 
 
 
By:
/s/ Lesley B. Higginbotham
 
Name:
Lesley B. Higginbotham
 
Title:
Vice President















[Signature Page to Commitment Letter – Denbury Resources Inc.]

--------------------------------------------------------------------------------





 
 
 
 
 
CANADIAN IMPERIAL BANK OF COMMERCE,
NEW YORK BRANCH,
 
as an Initial Lender
 
 
 
 
By:
/s/ Donovan C. Broussard
 
Name:
Donovan C. Broussard
 
Title:
Authorized Signatory
 
 
 
 
By:
/s/ Jacob W. Lewis
 
Name:
Jacob W. Lewis
 
Title:
Authorized Signatory















[Signature Page to Commitment Letter – Denbury Resources Inc.]

--------------------------------------------------------------------------------





 
 
 
 
 
ING CAPITAL LLC,
 
as an Initial Lender
 
 
 
 
By:
/s/ Juli Bieser
 
Name:
Juli Bieser
 
Title:
Managing Director
 
 
 
 
By:
/s/ Scott Lamoreaux
 
Name:
Scott Lamoreaux
 
Title:
Director















[Signature Page to Commitment Letter – Denbury Resources Inc.]

--------------------------------------------------------------------------------





 
 
 
 
 
TRUIST BANK (as successor by merger to SunTrust Bank),
 
as an Initial Lender
 
 
 
 
By:
/s/ William S. Krueger
 
Name:
William S. Krueger
 
Title:
Senior Vice President















[Signature Page to Commitment Letter – Denbury Resources Inc.]

--------------------------------------------------------------------------------





 
 
 
 
 
KEYBANK NATIONAL ASSOCIATION,
 
as an Initial Lender
 
 
 
 
By:
/s/ Dale Conder
 
Name:
Dale Conder
 
Title:
SVP















[Signature Page to Commitment Letter – Denbury Resources Inc.]

--------------------------------------------------------------------------------





 
 
 
 
 
FIFTH THIRD BANK, NATIONAL ASSOCIATION
 
as an Initial Lender
 
 
 
 
By:
/s/ Michael Miller
 
Name:
Michael Miller
 
Title:
Vice President















[Signature Page to Commitment Letter – Denbury Resources Inc.]

--------------------------------------------------------------------------------





 
 
 
 
 
GOLDMAN SACHS BANK USA,
 
as an Initial Lender
 
 
 
 
By:
/s/ Jacob Elder
 
Name:
Jacob Elder
 
Title:
Authorized Signatory



























[Signature Page to Commitment Letter – Denbury Resources Inc.]

--------------------------------------------------------------------------------









Agreed to and accepted as of the date first
above written:
 
 
 
 
 
 
DENBURY RESOURCES INC.,
 
a Delaware corporation
 
 
 
 
By:
/s/ Mark C. Allen
 
Name:
Mark C. Allen
 
Title:
Executive Vice President, Chief
Financial Officer, Treasurer and
Assistant Secretary







[Signature Page to Commitment Letter – Denbury Resources Inc.]

--------------------------------------------------------------------------------






Exhibit A


Exit Facility Term Sheet






Exhibit A to Commitment Letter – Denbury Resources Inc.

--------------------------------------------------------------------------------






DENBURY RESOURCES INC.
$615,000,000 Senior Secured Revolving Credit Facility
Borrower:
Denbury Resources Inc., a Delaware corporation (the “Borrower”).


Administrative Agent:
JPMorgan Chase Bank, N.A. (“JPMCB”) in its capacity as administrative agent and
collateral agent (in such capacities, the “Administrative Agent”) in respect of
the Revolving Facility (as hereinafter defined) for a syndicate of banks,
financial institutions and other institutional lenders from time to time party
thereto (together with JPMCB and the Initial Lenders, the “Lenders”). On the
Conversion Date (as defined below), the Lenders shall constitute all of the
Existing Lenders (as defined below) participating in the DIP Facility (as
defined below).


Joint Bookrunners and Lead Arrangers:
JPMCB, Bank of America, N.A., Wells Fargo Securities, LLC and Capital One,
National Association, in their respective capacities as joint lead arrangers (in
such capacities, the “Joint Lead Arrangers”) for the Revolving Facility.


Co-Syndication Agents:
Bank of America, N.A. and Wells Fargo Bank, National Association.


Co-Documentation Agents:
Canadian Imperial Bank of Commerce, New York Branch, Comerica Bank, Credit
Suisse AG, Cayman Islands Branch, Royal Bank of Canada and ABN AMRO Capital USA
LLC.


Revolving Credit Facility:
A senior secured revolving credit facility (the “Revolving Facility”, and the
commitments thereunder, the “RBL Commitments”) in an aggregate maximum principal
amount of $615,000,000 (the “Maximum Amount”), subject to availability as
described under the heading “Availability” below. The loans under the Revolving
Facility are collectively referred to as “Revolving Loans” or the “Loans”.


Swingline:
In connection with the Revolving Facility, JPMCB (in such capacity, the
“Swingline Lender”) will make available to the Borrower a swingline facility in
U.S. dollars under which the Borrower may make short term borrowings upon same
day notice up to an aggregate amount not to exceed $25,000,000 in minimum
principal amounts of $100,000 or increments of $10,000 in excess thereof subject
to customary notice requirements. Any such swingline borrowing will reduce
availability under the Revolving Facility on a dollar-for-dollar basis.


 
Upon notice from the Swingline Lender, the Lenders will be unconditionally
obligated to purchase participations in any swingline loan pro rata based upon
their RBL Commitments.


Purpose / Use of Proceeds:
(A)The proceeds of borrowings under the Revolving Facility may be used by the
Borrower (i) for payments of certain fees, costs and expenses in connection with
the Borrower’s exit from chapter 11 and refinancing certain debt in connection
therewith (including, without limitation, the DIP Facility (as defined in the
DIP Term Sheet)), (ii) to make investments, payments, dividends or distributions
on, or redemptions of, the Borrower’s capital stock to the extent permitted
under the Revolving Facility, (iii) to provide for the working capital needs of
the Borrower and its subsidiaries, (iv) to pay the fees and expenses related to
the Revolving Facility, and (v) for other general corporate purposes, including,
without limitation, the exploration, acquisition and development of oil and gas
properties.







1

--------------------------------------------------------------------------------





 
(B) Letters of credit are used by the Borrower and its restricted subsidiaries
for general corporate purposes, including, without limitation, to secure bids,
tenders, bonds and contracts entered into in the ordinary course of the
Borrower’s business and to support deposits required under purchase agreements
pursuant to which the Borrower or one or more restricted subsidiaries may
acquire oil and gas assets.


Availability:
So long as the Total Outstandings (as defined below) do not exceed the Revolving
Loan Limit (as defined below): (i) Revolving Loans will be available at any time
(on same day notice in the case of ABR (as defined in Annex I) Loans) prior to
the Maturity Date (as defined below), in minimum principal amounts of $1,000,000
or increments of $100,000 in excess thereof, (ii) Letters of Credit under the
Revolving Facility will be issued as described in the section entitled “Letters
of Credit” below and (iii) amounts repaid under the Revolving Facility may be
reborrowed.


 
“Total Outstandings” means, at any time, the aggregate principal amount of
Revolving Loans then outstanding plus the aggregate stated amount of all issued
but undrawn Letters of Credit (as hereinafter defined) and, without duplication,
all unreimbursed disbursements on any Letter of Credit as of such date (unless
cash collateralized or backstopped pursuant to arrangements reasonably
acceptable to the Issuing Lender (as hereinafter defined)).


 
“Revolving Loan Limit” means, the least of (i) the RBL Commitments, (ii) the
Borrowing Base (as hereinafter defined) and (iii) the Maximum Amount.
For purposes hereof, “Availability” shall mean an amount (if positive) equal to
the Revolving Loan Limit less Total Outstandings.


Borrowing Base:
The borrowing base for the Revolving Facility will be based on the loan value of
the Credit Parties’ (as hereinafter defined) proved oil and gas reserves as
reflected in a Reserve Report (as hereinafter defined) and other oil and gas
properties of the Credit Parties, in each case located within the geographic
boundaries of the United States or the outer continental shelf adjacent to the
United States, determined in accordance with the terms set forth below (the
“Borrowing Base”).







2

--------------------------------------------------------------------------------





 
The initial Borrowing Base as of the Conversion Date will be an amount
determined by the Required Lenders based on the Initial Reserve Report (as
defined below) (but will not, in any event, be an amount in excess of the
borrowing base in effect under the DIP Facility immediately prior to the
Conversion Date) and will remain at such level until, subject to the Borrower’s
right of optional re-determination and any Adjustment (as hereafter defined),
the next re-determination date, which re-determination date shall be subject to
adjustment as set forth in the Revolving Facility. The Borrowing Base shall be
re-determined semi-annually on or about May 1 and November 1 of each year (or in
each case, such date reasonably practicable thereafter), beginning on the first
May 1 or November 1 after the Conversion Date (as defined below), based upon a
reserve report prepared as of the immediately preceding June 30 (with regard to
the November 1 redetermination) or December 31 (with regard to the May 1
redetermination), and delivered on or before October 1 (with regard to the
November 1 redetermination) and April 1 (with regard to the May 1
redetermination), as applicable (each such report, a “Reserve Report”), and
other related information, if any, required to be delivered to the
Administrative Agent; provided that if the Conversion Date occurs less than 90
days prior to the first May 1 or November 1 thereafter, then the first scheduled
Borrowing Base redetermination after the Conversion Date shall occur on the next
May 1 or November 1, whichever is first. Each Reserve Report shall be in a form
reasonably acceptable to the Administrative Agent. Subject to the following two
sentences, all Reserve Reports, including those prepared in connection with a
re-determination, may be prepared internally by petroleum engineers who are
employees of the Borrower or its subsidiaries. Each December 31st Reserve Report
shall be prepared by (a) DeGolyer and MacNaughton, (b) Netherland, Sewell &
Associates, Inc., (c) Cawley, Gillespie & Associates, Inc., (d) Ryder Scott
Company, L.P., or (e) at the Borrower’s election, such other independent
petroleum engineering firm reasonably acceptable to the Administrative Agent
(each, an “Approved Petroleum Engineer”). Each June 30th Reserve Report will be
prepared, at the Borrower’s option, by an Approved Petroleum Engineer or
internally under the supervision of the chief petroleum engineer of the Borrower
who shall certify such Reserve Report to be true and accurate in all material
respects and to have been prepared in accordance with the procedures used in the
immediately preceding December 31st Reserve Report.


 
The Borrowing Base shall be proposed by the Administrative Agent and approved by
all of the Lenders (in the case of increases) or the Required Lenders (as
hereinafter defined) (in the case of decreases or reaffirmation) as provided
below. Each determination of the Borrowing Base shall be made by the
Administrative Agent and, to the extent any determination represents an increase
in the Borrowing Base in effect immediately prior to such determination, all of
the Lenders, and to the extent any determination represents a decrease in or
reaffirmation of, the Borrowing Base in effect immediately prior to such
determination, the Required Lenders, in each case, in their respective sole
discretion, but in good faith in accordance with their respective usual and
customary oil and gas lending criteria as they exist at the particular time and
as specified in the Revolving Facility Documentation (as defined below);
provided that no Lender shall be required to increase its commitment amount
under the Revolving Facility in connection with an increase in the Borrowing
Base.







3

--------------------------------------------------------------------------------





 
The Borrower and the Administrative Agent (at the direction of the Required
Lenders) shall each have the option to request one unscheduled re-determination
of the Borrowing Base between each scheduled redetermination (including prior to
the first scheduled re-determination date). To the extent any re-determination
represents an increase in the Borrowing Base in effect immediately prior to such
re-determination, such Borrowing Base will be the largest amount approved by all
of the Lenders, and to the extent any re-determination represents a decrease in,
or reaffirmation of, the Borrowing Base in effect prior to such
re-determination, such Borrowing Base will be the largest amount approved by the
Required Lenders.


 
In addition to the foregoing scheduled and unscheduled re-determinations, the
Borrowing Base is also subject to adjustments (each, an “Adjustment”) between
re-determinations in connection with:


 
(i) sales or other dispositions (including in connection with the designation of
unrestricted subsidiaries and investments) of Borrowing Base Properties (as
hereinafter defined) and early monetization or early termination of any hedge or
swap positions relied on by the Lenders (as determined by the Administrative
Agent) in determining the Borrowing Base, in each case since the later of (A)
the most recent re-determination date and (B) the last adjustment made pursuant
to this clause (i), and with an aggregate value (together with the economic
value of any earlier sales or dispositions during such period or any early
monetization or early termination of any hedge or swap positions relied on by
the Lenders (as determined by the Administrative Agent) in determining the
Borrowing Base (net of (x) any positions entered into (1) contemporaneously with
such early monetization or termination or (2) since the last re-determination of
the Borrowing Base and (y) acquisitions consummated since the last
re-determination with respect to which the Borrower has delivered a Reserve
Report and other engineering information reasonably satisfactory to the
Administrative Agent)) exceeding 5% of the Borrowing Base then in effect;


 
(ii) at the Borrower’s election, acquisitions (including in connection with the
designation of an unrestricted subsidiary as a restricted subsidiary) of
domestic oil and gas properties between scheduled redeterminations, with an
aggregate value (together with the economic value of any earlier such
acquisitions during such period) exceeding 5% of the Borrowing Base then in
effect; and


 
(iii) upon the issuance of any senior unsecured or senior subordinated loans or
notes after the Conversion Date (“Specified Additional Debt”), other than
permitted refinancing debt in respect thereof, the Borrowing Base will be
immediately reduced by $0.25 for every $1.00 of the principal amount of
Specified Additional Debt.


 
The Borrower may on any re-determination date elect a reduced Borrowing Base.







4

--------------------------------------------------------------------------------





Accordion:
The Revolving Facility shall permit the Borrower to increase commitments under
the Revolving Facility (any such increase, an “Incremental Increase”) at any
time and from time to time in a minimum amount per increase of at least
$25,000,000 (and increments of $1,000,000 above that minimum), up to a maximum
aggregate incremental commitment such that after giving effect thereto the total
RBL Commitments shall not exceed the lesser of (a) the Borrowing Base then in
effect and (b) the Maximum Amount; provided that (i) no existing Lender will be
required to participate in any such Incremental Increase without its consent,
(ii) no Event of Default under the Revolving Facility shall exist after giving
effect thereto, (iii) the Administrative Agent, the Swingline Lender and the
Issuing Lender shall have been given notice of the Incremental Increase, (iv)
the Borrower shall have paid to the Administrative Agent, for payment to any
increasing Lender or Additional Lender, as applicable, any fees payable in the
amounts and at the times separately agreed upon among the Borrower, the
Administrative Agent and each such Lender or Lenders and (v) such Incremental
Increase shall be on the same terms (including the same maturity date) and
pursuant to the same documentation applicable to the Revolving Facility (other
than with respect to any arrangement, structuring, upfront or other fees or
discounts payable in connection with such Incremental Increase (provided that
the Applicable Margin of the Revolving Facility may be increased to be
consistent with the applicable margin for such Incremental Increase)).


 
The Borrower may seek commitments in respect of the Incremental Increase, in its
sole discretion, from either existing Lenders (each of which shall be entitled
to agree or decline to participate in its sole discretion) or from additional
banks, financial institutions and other institutional lenders or investors who
will become Lenders in connection therewith (in each case (i.e., existing or new
Lenders), with the consent of the Administrative Agent, the Swingline Lender and
the Issuing Lender (in each case, such consent not to be unreasonably withheld
or delayed)) (“Additional Lenders”) or from both existing Lenders and Additional
Lenders.


Interest Rates and Fees:
As set forth on Annex I to this Exhibit A.


Default Rate:
With respect to overdue principal, the applicable interest rate plus 2.00% per
annum, and with respect to any other overdue amount, including overdue interest,
the interest rate applicable to ABR Loans plus 2.00% per annum.


Letters of Credit:
An aggregate amount of $100,000,000 (as may be increased solely with the consent
of the Administrative Agent and the Issuing Lender) of the Revolving Facility
shall be available to the Borrower for the purpose of issuing standby letters of
credit (the “Letters of Credit”). Letters of Credit will be issued by JPMCB or
any of its affiliates or any replacement or successor thereof (the “Issuing
Lender”). The Administrative Agent will be promptly notified by the Borrower and
the Issuing Lender of each issuance, extension or amendment of a Letter of
Credit. Each Letter of Credit shall expire not later than the earlier of (a) 12
months (or 18 months in the case of Letters of Credit issued in favor of the
Texas Railroad Commission) after its date of issuance or such longer period of
time as may be agreed by the Issuing Lender and (b) the fifth business day prior
to the Maturity Date; provided that any Letter of Credit may provide for
automatic renewal thereof for additional periods of up to 12 months (or 18
months in the case of Letters of Credit issued in favor of the Texas Railroad
Commission) or such longer period of time as may be agreed by the Issuing Lender
(which in no event shall extend beyond the date referred to in clause (b) above,
except to the extent cash collateralized or backstopped pursuant to arrangements
reasonably acceptable to the Issuing Lender; provided that no Lender shall be
required to fund participations in Letters of Credit after the maturity date
applicable to its commitments).







5

--------------------------------------------------------------------------------





 
Drawings under any Letter of Credit shall be reimbursed by the Borrower (whether
with its own funds or with the proceeds of borrowings under the Revolving
Facility) within one business day after notice of such drawing is received by
the Borrower from the Issuing Lender. To the extent that the Borrower does not
reimburse the Issuing Lender within the time period specified above, the Lenders
under the Revolving Facility shall be irrevocably obligated to reimburse the
Issuing Lender pro rata based upon their respective Revolving Facility
commitments.


 
On the Conversion Date, all outstanding “DIP Letters of Credit” (as defined in
the DIP Term Sheet) under the DIP Facility shall automatically be deemed issued
under the Revolving Facility as “Letter of Credit”.


Final Maturity:
The Revolving Facility will mature, and lending commitments will terminate, on
the date that is 42 months after the Petition Date (as defined in the DIP Term
Sheet, as defined below) (the “Maturity Date”).


Guarantees: 
All obligations of the Credit Parties (the “Obligations”) under (i) the
Revolving Facility and Revolving Facility Documentation, (ii) interest rate
protection, commodity trading or hedging, currency exchange or other
non-speculative hedging or swap arrangements entered into with any Lender or any
affiliate of a Lender (including any hedging agreements entered into with such
Lender or affiliate thereof under the DIP Facility prior to the Conversion Date)
(the “Hedging Arrangements”) and (iii) treasury management arrangements entered
into with any Lender or any affiliate of a Lender (including any treasury
agreements entered into with such Lender or affiliate thereof under the DIP
Facility prior to the Conversion Date) (“Treasury Arrangements”) will, in each
case, be unconditionally guaranteed jointly and severally on a pari passu senior
secured basis (the “Guarantees”) by each existing and subsequently acquired or
organized direct or indirect subsidiary of the Borrower other than an Excluded
Subsidiary (as defined below) (the “Guarantors”; together with the Borrower, the
“Credit Parties”). Notwithstanding the foregoing, any subsidiary that owns
Borrowing Base Properties shall be required to be a Guarantor.


 
The Borrower will not be permitted to create or acquire any foreign subsidiaries
without the prior written consent of the Administrative Agent.


 
“Approved Counterparty” means any person if such person or its credit support
provider has a long-term senior unsecured debt rating of BBB+/Baa1 by S&P or
Moody’s (or their equivalent) or higher.


 
The Revolving Facility Documentation contains customary provisions to address
the status of Guarantors as eligible contract participants.


 
Subject to the investments covenant in the Revolving Facility Documentation and
other customary limitations, the Borrower may designate any subsidiary as an
“unrestricted subsidiary” and subsequently redesignate any such unrestricted
subsidiary as a restricted subsidiary. Unrestricted subsidiaries are not subject
to the representations and warranties, covenants, events of default or other
provisions of the Revolving Facility Documentation, and the results of
operations and indebtedness of unrestricted subsidiaries will not be taken into
account for purposes of calculating any financial metric contained in the
Revolving Facility Documentation except to the extent that distributions in the
form of cash or cash equivalents are received by a Credit Party therefrom.





6

--------------------------------------------------------------------------------





Security:
Subject to the limitations set forth below in the Revolving Facility, the
Obligations, including in respect of the Guarantees and any Hedging Arrangements
or Treasury Arrangements, shall be secured by the following (collectively, but
excluding the Excluded Assets (as hereinafter defined), the “Collateral”): (a)
substantially all personal property of the Credit Parties, including, without
limitation, (i) a first-priority (subject to permitted liens) perfected pledge
of all the equity interests of each direct material wholly-owned restricted U.S.
subsidiary held by any Credit Party and the equity interests of any Guarantor,
(ii) a first priority (subject to permitted liens) perfected security interest
in all of the Credit Parties’ commodity hedge contracts and the proceeds thereof
and (iii) a first-priority (subject to permitted liens) perfected security
interest in all deposit accounts, securities accounts and commodity accounts of
the Credit Parties other than Excluded Accounts (as defined below); and (b)
first-priority (subject to permitted liens) perfected real property mortgages on
oil and gas reserves and related assets of the Credit Parties located in the
United States included in the most recent Reserve Report delivered to the
Administrative Agent (such properties, the “Borrowing Base Properties”) and
representing not less than ninety percent (90%) of the PV-9 of the Borrowing
Base Properties.


 
The Borrower shall provide reasonably satisfactory title information on at least
ninety percent (90%) of the PV-9 of the Borrowing Base Properties evaluated in
the most recent Reserve Report.


 
“PV-9” means, with respect to any proved reserves expected to be produced from
any oil and gas properties, the net present value, discounted at 9% per annum,
of the future net revenues expected to accrue to the Credit Parties’ collective
interests in such reserves during the remaining expected economic lives of such
reserves, calculated in accordance with the most recent bank price deck provided
to the Borrower by the Administrative Agent.







7

--------------------------------------------------------------------------------





 
For the avoidance of doubt, the Collateral shall exclude the following: (i) any
real property (owned or leased), any midstream assets, and any oil and gas
properties (owned or leased) other than those constituting Borrowing Base
Properties, (ii) any contract, license, agreement, instrument or other document
(or any items of property, subject thereto) to the extent that the grant of a
security interest therein is prohibited by, or constitutes a breach or default
under or results in the termination of or gives rise to a right on the part of
the parties thereto other than any Credit Party to terminate (or materially
modify) or requires any consent not obtained under, any such contract, license,
agreement, instrument or other document, except to the extent that the term in
such contract, license, agreement, instrument or other document providing for
such prohibition, breach, default or right of termination or modification or
requiring such consent is ineffective under Sections 9-406, 9-407, 9-408 or
9-409 of the UCC (or any successor provision or provisions) of any relevant
jurisdiction or any other applicable law, (iii) intellectual property and
licenses, including any United States “intent to use” trademark applications for
which a statement of use has not been filed, in relation to which any applicable
law, or any agreement with a domain name registrar or any other person entered
into by any grantor, prohibits the creation of a security interest therein or
would otherwise invalidate or result in the abandonment of any of such grantor’s
right, title or interest therein, (iv) any motor vehicles and other assets
subject to certificates of title (except to the extent the security interest in
such assets can be perfected by the filing of a UCC-1 financing statement), (v)
letter of credit rights (except to the extent the security interest in such
assets can be perfected by the filing of a UCC-1 financing statement), (vi)
margin stock, (vii) any building or manufactured (mobile) home located within an
area having special flood hazards and in which flood insurance is available
under the National Flood Insurance Act of 1968, (viii) any consumer goods, (ix)
any Excluded Accounts, (x) equity interests in Excluded Subsidiaries, (xi) the
Genesis Assets (as defined below), (xii) those assets as to which the
Administrative Agent reasonably determines that the cost or other consequences
of obtaining such a security interest or perfection thereof are excessive in
relation to the benefit to the Lenders of the security to be afforded thereby,
and (xiii) other exceptions to be reasonably agreed by the Administrative Agent
and the Borrower. The foregoing described in clauses (i) through (xiii) are,
collectively, the “Excluded Assets”.


 
“Genesis Assets” means, collectively, (a) that certain Pipeline Financing Lease
Agreement, dated as of May 30, 2008 (as amended), among Denbury Onshore, LLC and
Genesis NEJD Pipeline, LLC, (b) any interest, title and right that the Credit
Parties have to the “Pipeline System” (as defined in the Pipeline Financing
Lease Agreement) (hereinafter referred to as the “Pipeline System”), (c) any
proceeds received at any time resulting from the sale or other disposition of
all or part of the Credit Parties’ interest, title and right to the Pipeline
System, and (d) all rents, income or related fees or charges for transportation
of carbon dioxide or any other substance through the Pipeline System.







8

--------------------------------------------------------------------------------





 
“Excluded Accounts” means, collectively, (a) any deposit account, securities
account or commodity account that is exclusively used for trust, payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of any employees of the Credit parties or any of their subsidiaries, (b) any
deposit account, securities account or commodity account that is exclusively
used in the ordinary course of the Credit Parties’ business for (i) deposits
that are escrowed amounts in connection with transactions with third parties or
(ii) deposits that are pledged to third parties to secure obligations (other
than debt for borrowed money) incurred in the ordinary course of the Credit
Parties’ business, (c) any deposit account, securities account or commodity
account that is exclusively used for deposits to fund one or more political
action committees of the Credit Parties so long as the balance of all such
deposit accounts, securities accounts and commodity accounts does not in the
aggregate exceed $1,000,000 at any time, (d) any deposit account that is a zero
balance account, (e) any deposit account, commodity account or securities
account so long as the balance in each such account, individually, does not at
any time exceed $1,000,000 and the aggregate balance of all such deposit
accounts, commodity accounts and securities accounts does not at any time exceed
$3,000,000, (f) any deposit account which is used as an escrow account or
fiduciary or trust account and solely maintains cash and cash equivalents made
for the benefit of third parties (other than the Debtors) to be used exclusively
in the ordinary course of the Debtors’ business for royalty obligations,
suspense payments, working interest payments, plugging and abandonment,
remediation, and similar payments owed or to be made to such third parties
(other than the Debtors), and (g) the Professional Fee Escrow Account (as
defined in the Plan (as defined in the DIP Term Sheet)) so long as, at any time,
the balance in such account includes only the amounts deposited therein on or
prior to the Conversion Date in accordance with the Plan.


 
“Excluded Subsidiary” means (a) any subsidiary that is not a wholly-owned
domestic Material Subsidiary, “Material Subsidiary” shall mean each subsidiary
whose revenues or total assets are less than 7.5% of the consolidated revenues
or total assets of the Borrower and its restricted subsidiaries (provided that
if at any time the aggregate amount of revenues or total assets of all such
subsidiaries of the Borrower excluded as Guarantors pursuant to this clause (a)
exceeds 10% of the consolidated revenues or total assets, respectively, of the
Borrower and its restricted subsidiaries (as of the end of any period of four
fiscal quarters), the Borrower shall designate sufficient subsidiaries as
Guarantors to eliminate such excess (unless such designation would not be
permitted pursuant to clauses (c), (d), (e) or (f) below)), (b) any unrestricted
subsidiary, (c) any subsidiary that owns no material assets other than the Stock
or Indebtedness of one or more direct or indirect foreign subsidiaries, (d) each
subsidiary that, subject to customary limitations, is acquired pursuant to a
permitted acquisition and is prohibited from guaranteeing or providing liens to
secure the obligations by the financing documentation relating to such permitted
acquisition, (e) that is not permitted by law, such subsidiary’s organizational
documents, regulation or contract to provide the guarantee or liens to secure
the obligations, or would require governmental or regulatory consent, approval,
license or authorization to provide such guarantee or such liens (unless such
consent, approval, license or authorization has been received), (f) for which
the provision of the guarantee of the obligations would result in a material
adverse tax consequence to the Borrower or one of its subsidiaries (as
reasonably determined by the Borrower), or (g) for which the Administrative
Agent reasonably determines that the cost or other consequences of providing
such a guarantee is excessive in relation to the value afforded thereby







9

--------------------------------------------------------------------------------





 
It is understood and agreed that (a) no actions in any non-U.S. jurisdiction or
required by the laws of any non-U.S. jurisdiction shall be required to be taken
to create any security interests in assets located or titled outside of the U.S.
or to perfect or make enforceable any security interests in any assets (it being
understood that there shall be no security agreements or pledge agreements
governed under the laws of any non-U.S. jurisdiction) and (b) with respect to
all assets of the Credit Parties other than the Borrowing Base Properties, the
Credit Parties shall not be required to take any action to perfect a lien on any
such assets unless such perfection may be accomplished by (i) the filing of a
UCC-1 financing statement or other equivalent filing, (ii) delivery of
certificates representing any pledged equity consisting of certificated
securities, and delivery of tangible paper, documents or instruments, in each
case, with appropriate endorsements or transfer powers, or (iii) delivery of
control agreements in respect of deposit accounts, commodity accounts and
securities accounts (other than Excluded Accounts).


Mandatory Prepayments / Adjustments of the Borrowing Base:
Other than as a result of an Adjustment, if the Total Outstandings exceed the
Borrowing Base (a “Borrowing Base Deficiency”), the Borrower shall, within ten
(10) business days after written notice from the Administrative Agent to the
Borrower of such Borrowing Base Deficiency, notify the Administrative Agent that
it elects to take one or more of the following actions (provided that if the
Borrower fails to elect an option, option (c) shall be designated by default):


 
(a) within thirty (30) days after such election, provide additional Borrowing
Base Properties to the extent necessary to eliminate such Borrowing Base
Deficiency;


 
(b) within thirty (30) days after such election, prepay the Revolving Loans in
an amount sufficient to eliminate such Borrowing Base Deficiency (or if no
Revolving Loans remain outstanding, cash collateralize all unreimbursed
disbursements on any Letter of Credit in an amount sufficient to eliminate such
Borrowing Base Deficiency);


 
(c) prepay such Borrowing Base Deficiency in six equal monthly installments with
interest beginning on the 30th day after the Borrower’s receipt of notice of
such Borrowing Base Deficiency from the Administrative Agent (as such Borrowing
Base Deficiency may be reduced during such six-month period as a result of a
Borrowing Base re-determination or Adjustment); or


 
(d) take any combination of actions set forth in clauses (a) through (c) above;


 
provided, in each case, that any such Borrowing Base Deficiency must be cured
prior to the Maturity Date.


 
If the Borrowing Base is adjusted as the result of an asset sale, disposition,
early monetization or termination of any hedge position or issuance of Specified
Additional Debt (as described in the section entitled “Borrowing Base”) and a
Borrowing Base Deficiency results from such adjustment, then no later than three
business days following the date it receives written notice of the adjustment or
determination of the Borrowing Base and the resulting Borrowing Base Deficiency,
the Borrower shall eliminate such Borrowing Base Deficiency. Additionally, any
Borrowing Base Deficiency resulting from a voluntary termination of commitments
shall be required to be eliminated contemporaneously with and on the date of
such termination.







10

--------------------------------------------------------------------------------





 
If, on the last business day of any calendar week (or, on any business day if a
Borrowing Base Deficiency or Event of Default then exists and is continuing),
the Debtors have any Excess Cash (as defined below) as of the end of such day in
excess of $75,000,000, the Borrower shall prepay the Loans within one business
day following such date in an amount equal to such excess.


 
“Excess Cash” means, as of any date of determination, the difference, if
positive, between Consolidated Cash Balance (as defined below) of the Credit
Parties and their restricted subsidiaries as of such date and Excluded Cash (as
defined below) of the Credit Parties and their restricted subsidiaries as of
such date.


 
“Consolidated Cash Balance” means, as of any date of determination, the
aggregate amount of all (a) cash, (b) cash equivalents and (c) any other
marketable securities, treasury bonds and bills, certificates of deposit,
investments in money market funds and commercial paper, in each case, held or
owned by (either directly or indirectly) any Credit Party or any restricted
subsidiary as of such date.


 
“Excluded Cash” means as of any date of determination, (a) cash or cash
equivalents of the Credit Parties and their restricted subsidiaries from (i) the
issuance of any Specified Additional Debt or other unsecured indebtedness
permitted to be incurred pursuant to the Revolving Facility Documentation, (ii)
the issuance by the Borrower of any equity interests in the Borrower, or (iii)
any disposition of property, in each case so long as the Borrower and the other
Credit Parties keep any such proceeds in segregated accounts until such proceeds
are used for the purpose(s) obtained, as the case may be, (b) without
duplication of clauses (f), (g) and (h) below, and other than cash and cash
equivalents held or maintained in accounts described in clause (e) of the
definition of Excluded Accounts, any cash or cash equivalents in Excluded
Accounts, (c) any cash collateral required to cash collateralize any Letter of
Credit, (d) any cash or cash equivalents constituting purchase price deposits
made by or held by an unaffiliated third party pursuant to a binding and
enforceable purchase and sale agreement with an unaffiliated third party
containing customary provisions regarding the payment and refunding of such
deposits, (e) any cash or cash equivalents for which any Credit Party or any
restricted subsidiary has, in the ordinary course of business, issued checks or
initiated wires or ACH transfers in order to utilize such cash or cash
equivalents, (f) any cash or cash equivalents set aside to pay payroll, payroll
taxes, other taxes, employee wage and benefits payments, and trust and fiduciary
obligations or other similar obligations of the Credit Parties then due and
owing to third parties and for which the Debtors have issued checks or initiated
wires or ACH transfers (or, in their respective good faith discretion, will
issue checks or initiate wires or ACH wires within five business days in order
to make such payments), (g) any cash or cash equivalents set aside to pay
royalty obligations, working interest obligations, production payments, vendor
payments, suspense payments, severance and ad valorem taxes of the Credit
Parties and their restricted subsidiaries then due and owing to third parties
and for which the Credit Parties and their restricted subsidiaries have issued
checks or initiated wires or ACH transfers (or, in their respective good faith
discretion, will issue checks or initiate wires or ACH wires within five
business days in order to make such payments) and (h) any cash or cash
equivalents in any escrow accounts or fiduciary or trust accounts that are used
exclusively in the ordinary course of the Debtors’ business for plugging and
abandonment, remediation, and similar obligations owed to third parties.


 
The application of proceeds from mandatory prepayments shall not reduce the
aggregate amount of commitments under the Revolving Facility and amounts prepaid
may be reborrowed, subject to Availability and the other conditions to borrowing
set forth below.







11

--------------------------------------------------------------------------------





Voluntary Prepayments and Reductions in Commitments:
Voluntary reductions of the unutilized portion of the RBL Commitments and
voluntary prepayments of borrowings under the Revolving Facility will be
permitted at any time, in minimum principal amounts of $500,000 or increments of
$100,000 in excess thereof, without premium or penalty, subject to reimbursement
of the Lenders’ redeployment costs in the case of a prepayment of LIBOR Loans
(as defined in Annex I) other than on the last day of the relevant interest
period.


Documentation:
The definitive documentation for the Revolving Facility, including all other
related agreements and documents creating, evidencing or securing indebtedness
or obligations of any of the Credit Parties to the Administrative Agent or
granting or perfecting liens or security interests by any of the Credit Parties
in favor of and for the benefit of the Administrative Agent, for itself and for
and on behalf of the Lenders, on account of the Revolving Facility (the
“Revolving Facility Documentation”) shall contain the terms set forth herein and
shall otherwise be negotiated in good faith within a reasonable time period to
be determined based on the expected Conversion Date. The Revolving Facility
Documentation will be based on the applicable “Credit Documents” under and as
defined in that certain Amended and Restated Credit Agreement dated as of
December 9, 2014 (as in effect immediately prior to the Eighth Amendment thereto
dated as of June 26, 2020, the “Existing RBL Credit Agreement”; and, the lenders
thereunder, the “Existing Lenders”), among the Borrower, JPMCB, as
administrative agent, and the lenders from time to time party thereto, with
changes consistent with this Exit Credit Facility Term Sheet and taking into
account recent precedent credit agreements negotiated between the Administrative
Agent and similarly situated companies to the Borrower, and otherwise to reflect
customary lender form updates, including without limitation updated LIBOR
replacement provisions, and modifications to baskets and materiality thresholds
to be agreed (the “Documentation Principles”).


Conditions to Initial Borrowing and Closing of Revolving Facility:
The availability of the initial borrowing under the Revolving Facility shall be
conditioned upon satisfaction of the following conditions precedent (the date
upon which all such conditions precedent shall be satisfied or waived, the
“Conversion Date”):


 
(a) the negotiation, execution, and delivery of reasonably satisfactory
Revolving Facility Documentation, including security documentation, promissory
notes and other usual and customary closing documents, certificates, and
authorizing resolutions for the Revolving Facility;


 
(b) the Lenders, the Joint Lead Arrangers and the Administrative Agent shall
have received all reasonable and documented out-of-pocket fees and expenses
required to be paid on or before the Conversion Date (including the reasonable
and documented fees and expenses of professional retained by the foregoing)
invoiced at least two business days prior thereto;


 
(c) all representations and warranties of the Credit Parties in the Revolving
Facility Documentation shall be true and correct in all respects, and there
shall be no default or event of default, in existence at the time of, or after
giving effect to the making of, such funding on such date;







12

--------------------------------------------------------------------------------





 
(d) receipt and reasonably satisfactory review of (i) Borrower’s audited
financial statements for the most recent fiscal year ending at least 90 days
prior to the Conversion Date, (ii) Borrower’s unaudited financial statements for
the most recent fiscal quarter ending at least 60 days prior to the Conversion
Date, (iii) pro forma financial statements of the Borrower (after giving effect
to closing) and (iv) detailed financial projections (to be mutually agreed upon)
of the Borrower (prepared on a quarterly basis for the first two fiscal years
following the Conversion Date and on an annual basis for the subsequent two
fiscal years);


 
(e) receipt and reasonably satisfactory review of the reserve reports and
engineering reports prepared internally by petroleum engineers who are employees
of the Borrower or its subsidiaries with an “as of” date to be determined;
provided that if the Conversion Date has not occurred by July 1, 2021, such
reserve report shall be prepared by an independent petroleum engineering firm
reasonably acceptable to the Administrative Agent (the “Initial Reserve
Report”);


 
(f) reasonably satisfactory title information as reasonably required by the
Administrative Agent on at least 90% of the PV-9 of the initial Borrowing Base
Properties;


 
(g) receipt of mortgages and security agreements providing perfected, first
priority (subject to permitted liens to be as defined in the Revolving Facility
Documentation) liens and security interests on (i) all personal property assets
of the Borrower and the Guarantors constituting Collateral, and (ii) not less
than 90% of the PV-9 of the initial Borrowing Base Properties;


 
(h) all governmental and third party approvals necessary in connection with the
financing contemplated hereby shall have been obtained and be in full force and
effect;


 
(i) the Administrative Agent shall have received lien search results and be
reasonably satisfied that there are no liens and security interests on the
Borrower’s and Guarantor’s property other than (i) those being released and (ii)
other liens to be agreed upon;


 
(j) the Lenders shall have received such legal opinions, including, as
applicable, opinions of local counsel (which opinions shall include, among other
things, the enforceability of the Revolving Facility Documentation under
applicable local law), documents and other instruments as are customary for
transactions of this type or as they may reasonably request;


 
(k) the Administrative Agent and the Lenders shall have received, by at least
three (3) business days prior to the Conversion Date, “know your customer” and
similar information required by bank regulatory authorities at least eight (8)
business days prior to the Conversion Date;


 
(l) reasonably satisfactory review of the legal, corporate, and capital
structure of the Borrower and its subsidiaries, upon closing;


 
(m) no material adverse change from the Petition Date until closing (excluding
the pendency of the bankruptcy cases);







13

--------------------------------------------------------------------------------





 
(n) satisfaction of the Administrative Agent with the Confirmation Order (as
defined in the DIP Term Sheet) and the entry thereof by the Bankruptcy Court;


 
(o) the effective date of the Plan (and which Plan shall be satisfactory to the
Administrative Agent) shall have occurred (or shall occur concurrently with the
Conversion Date);


 
(p) immediately prior to giving effect to closing, the sum of the unused DIP
Commitments (as defined in the DIP Term Sheet) and unrestricted cash and cash
equivalents of the Credit Parties on hand shall be not less than $[285,000,000];


 
(q) the making of any requested credit extension on the Conversion Date would
not cause Total Outstandings to be greater than $[275,000,000];


 
(r) subject to the section titled “Commodity Hedging” herein, on or prior to the
Conversion Date (solely in the event the Conversion Date occurs after December
31, 2020), the Borrower shall, or shall have caused another Credit Party to,
enter into commodity swap agreements, collar agreements or put agreements
(whether deferred premium or fully-paid) with Approved Counterparties to hedge
notional amounts of crude oil covering not less than, for the period beginning
August 1, 2020 through July 31, 2021 (the “Initial Measurement Period”), 65% of
the reasonably anticipated production of such crude oil constituting proved,
developed, producing oil and gas properties for such Initial Measurement Period
as such anticipated production is set forth in the Initial Reserve Report;
provided that, such swap, collar or put agreements (whether deferred premium or
fully-paid) shall have effective floor prices of not less than the lesser of (x)
the prices set forth in JPMCB’s price deck or (y) the NYMEX strip price less
10%, in each case, for the applicable maturity dates of such hedges as of the
date such swap, collar or put agreement (whether deferred premium or fully-paid)
is entered into; and


 
(s) after giving effect to any requested credit extension on the Conversion
Date, the Borrower and its subsidiaries shall have no outstanding debt except
for the (i) Obligations, (ii) debt arising as a result of the “Genesis Pipeline
Dropdown Transaction” (as such term is defined under the Existing RBL Credit
Agreement) to the extent permitted under the Revolving Facility Documentation,
and (iii) capital leases in an amount not to exceed $1,000,000 in the aggregate.


Conditions to All Extensions of Credit:
Limited to the following: (a) the accuracy of representations and warranties set
forth in the Revolving Facility Documentation in all material respects,
(b) delivery of a customary borrowing notice, (c) before and after giving effect
to such borrowing Availability shall not be less than zero, (d) the absence of
defaults or events of default at the time of, and after giving effect to the
making of, such extension of credit and (e) immediately before and after giving
effect to such Borrowing, the Borrower and the other Credit Parties not having
any Excess Cash in excess of $75,000,000 after giving pro forma effect thereto.







14

--------------------------------------------------------------------------------





Representations and Warranties:
Representations and warranties, applicable to the Borrower and its restricted
subsidiaries (other than certain customary representations and warranties that
will be applicable to restricted subsidiaries and unrestricted subsidiaries)
subject to customary exceptions, baskets and materiality qualifiers to be agreed
and otherwise consistent with the Documentation Principles, including: existence
and organizational status; power and authority; qualification; execution,
delivery and enforceability of Revolving Facility Documentation; compliance with
laws; with respect to the execution, delivery and performance of the Revolving
Facility Documentation, no violation of, or conflict with, law, charter
documents or material agreements; litigation; margin regulations; licenses and
permits; governmental approvals and other consents with respect to the
execution, delivery and performance of the Revolving Facility; Investment
Company Act; PATRIOT Act; absence of undisclosed liabilities; accuracy of
disclosure and financial statements; since the Conversion Date, no material
adverse effect (as hereinafter defined); no defaults; insurance; taxes; ERISA;
creation and perfection of security interests; environmental laws; ownership of
properties; subsidiaries and equity interests; sanctions laws/OFAC; direct
benefit and consolidated solvency.


Affirmative Covenants:
Affirmative covenants, applicable to the Borrower and its restricted
subsidiaries, subject to customary exceptions, baskets and materiality
qualifiers to be agreed and otherwise consistent with the Documentation
Principles, including: delivery of annual and quarterly financial statements and
other information (with annual financial statements to be accompanied by an
audit opinion from nationally recognized auditors that is not subject to
qualification as to “going concern” or the scope of such audit other than solely
with respect to, or resulting solely from (i) an upcoming maturity date under
the Revolving Facility occurring within one year from the time such opinion is
delivered or (ii) any potential inability to satisfy any financial maintenance
covenant on a future date or in a future period); certificates and other
information; delivery of notices of defaults, certain material events and
changes in beneficial ownership; inspections (including books and records);
maintenance of organizational existence and rights and privileges; maintenance
of insurance; payment of taxes; corporate franchises; compliance with laws
(including environmental laws); maintenance of properties; reasonably
satisfactory title review on at least ninety percent (90%) of the PV-9 of the
Borrowing Base Properties evaluated in the most recent Reserve Report;
operations; ERISA; additional guarantors and collateral; use of proceeds;
know-your-customer information; sanctions laws/OFAC/anti-money laundering laws;
further assurances on collateral matters; ECP guarantor/keepwell and reserve
reports.


Negative Covenants:
Negative covenants, applicable to the Borrower and its restricted subsidiaries,
subject to customary exceptions, baskets and materiality qualifiers to be agreed
and otherwise consistent with the Documentation Principles, including:







15

--------------------------------------------------------------------------------





 
(a) incurrence of debt, with exceptions for, among other things, (i) the
Revolving Facility (including any Incremental Increase), (ii) capital lease
arrangements up to a cap to be agreed, (iii) the Genesis Pipeline Dropdown
Transactions, (iv) non-speculative hedging and swap arrangements, including,
without limitation, in respect of interest rate protection, commodity hedging,
or currency exchange and (v) Specified Additional Debt in an aggregate principal
amount not to exceed $150,000,000, but subject to pro forma compliance with the
financial covenants, no default, event of default or Borrowing Base Deficiency
existing at the time or resulting from the incurrence thereof, the maturity of
such debt being at least 180 days after the Maturity Date, there being no
scheduled amortization or principal payments before 180 days after the Maturity
Date, no restrictions on the ability of the Borrower and its restricted
subsidiaries to guarantee the Revolving Facility, no covenants (other than
financial maintenance covenants) or events of default that are more onerous,
taken as a whole than those in the Revolving Facility, no financial maintenance
covenants that are more onerous that those in the Revolving Facility, no
mandatory prepayment or redemption in priority to the Revolving Facility, no
prohibition on prior repayment of the Revolving Facility, and a reduction in
Borrowing Base in the manner described in section above with the heading titled
“Borrowing Base”;


 
(b) liens, which shall permit, among other things, liens (i) created under the
Revolving Facility Documentation (including those liens securing the Revolving
Facility, the Guarantees, any Hedging Arrangements and any Treasury
Arrangements), (ii) in respect of the Genesis Pipeline Dropdown Transactions,
and (iii) in respect of purchase money or capital lease arrangements up to a cap
to be agreed;


 
(c) fundamental changes;


 
(d) asset sales and early monetization or early termination of any hedge or swap
positions relied on by the Lenders (as determined by the Administrative Agent)
in determining the Borrowing Base, which shall permit, among other things,
(i) asset sales or dispositions of Borrowing Base Properties (or subsidiaries or
affiliates which own or lease Borrowing Base Properties) and early monetization
or early termination of any hedge or swap positions relied on by the Lenders (as
determined by the Administrative Agent) in determining the Borrowing Base, in
each case, subject only to Adjustments, and compliance with the mandatory
prepayment provisions of the Revolving Facility Documentation to the extent any
Borrowing Base Deficiency results therefrom; (ii) sales or dispositions of any
assets that are not Borrowing Base Properties (“Non-Borrowing Base Properties”)
without limit (provided that during the continuation of an Event of Default or
Borrowing Base Deficiency, 100% of the net proceeds of such disposition shall be
used to pay any outstanding Revolving Loans), including, without limitation, any
oil and gas properties not included in the Borrowing Base and any subsidiaries
or affiliates which own or lease oil and gas properties not included in the
Borrowing Base; provided that all proved oil and gas properties included in the
Reserve Report for which the most recent Borrowing Base has been established and
all commodity hedge contracts entered into on or prior to the date on which the
most recent Borrowing Base has been established shall be deemed to have been
included in the determination of the then existing Borrowing Base and (iii)
other asset sales or dispositions of other assets under specified baskets to be
set forth in the RBL Facility Documentation;







16

--------------------------------------------------------------------------------





 
(e) investments, which shall permit (i) investments consisting of acquisitions,
farm-outs, farm-ins, and similar joint ventures without limit; (ii) other
investments under specified baskets to be set forth in the Revolving Facility
Documentation and (ii) loans and advances; provided no limitation on
intercompany investments among Credit Parties or permitted acquisitions (subject
to compliance with guarantee and collateral requirements described below, if
applicable);


 
(f) dividends or distributions on, or redemptions of, Borrower capital stock;


 
(g) exchanges, prepayments or redemptions in respect of indebtedness;


 
(h) limitations on negative pledges and limitations on the prohibition of
subsidiary distributions;


 
(i) commodity hedging that does not exceed the limits set forth under “Commodity
Hedging” below;


 
(j) transactions with affiliates;


 
(k) change in nature of business; and


 
(l) use of proceeds.


Financial Covenants:
Limited to the following:


(i) a maximum ratio of Consolidated Total Debt to Consolidated EBITDAX for the
most recently completed four fiscal quarter period not to exceed 3.50 to 1.0 and
(ii) a minimum ratio of Consolidated Current Assets to Consolidated Current
Liabilities as of the most recently completed fiscal quarter of 1.0 to 1.0.


 
The financial covenants will be tested in accordance with GAAP as in effect on
the Conversion Date with respect to the Borrower and its restricted subsidiaries
on a consolidated basis beginning with the last day of the fiscal quarter of the
Borrower and thereafter will be tested as of the last day of each fiscal quarter
ended thereafter for which financial statements are delivered.







17

--------------------------------------------------------------------------------





Commodity Hedging:
Commodity hedging arrangements shall be with (i) any Lender or any affiliate of
a Lender or (ii) an Approved Counterparty, shall not be for speculative purposes
and shall be limited to no more than 85% of the reasonably anticipated
forecasted production from the proved oil and gas properties of the Credit
Parties (based on the most recent Reserve Report) for the period not exceeding
60 months from the date such hedging arrangement is created (collectively, the
“Ongoing Hedges”); provided that, in addition to the Ongoing Hedges, in
connection with a proposed acquisition (each, a “Proposed Acquisition”) by a
Credit Party of oil and gas properties, the Credit Parties may also enter into
incremental hedging contracts from and after the date on which such Credit Party
signs a definitive acquisition agreement in connection with a Proposed
Acquisition (but not earlier than 90 days prior to the anticipated closing date
of the Proposed Acquisition) with respect to the reasonably anticipated
forecasted production from the oil and gas reserves attributable to such
Proposed Acquisition (based on the Borrower’s internal engineering reports)
having notional volumes not in excess of 70% of such projected production for a
period not exceeding 36 months from the date such hedging arrangement is
created; provided further that if the Proposed Acquisition has not been
consummated within 90 days after such definitive acquisition agreement was
executed (or such longer period as to which the Administrative Agent may agree)
or if the Proposed Acquisition terminates or is terminated, then within 15 days
after the earlier of such 90 day period (or longer) or such termination, the
Borrower shall novate, unwind or otherwise dispose of such incremental hedging
contracts to the extent necessary to be in compliance with the hedging covenants
concerning Ongoing Hedges.


 
It is understood that for purposes hereof, the following hedging agreements
shall not be deemed speculative or entered into for speculative purposes: (a)
any commodity hedging agreement intended, at inception of execution, to hedge or
manage any of the risks related to existing and or forecasted oil and gas
production (based on the most recently delivered Reserve Report) of the Borrower
or its restricted subsidiaries (whether or not contracted) and (b) any hedging
agreement intended, at the time of execution, (i) to hedge or manage the
interest rate exposure associated with any debt securities, debt facilities or
leases (existing or forecasted) of the Borrower or its restricted subsidiaries,
(ii) for foreign exchange or currency exchange management, (iii) to manage
commodity portfolio exposure associated with changes in interest rates or (iv)
to hedge any exposure that the Borrower or its restricted subsidiaries may have
to counterparties under other hedging agreements such that the combination of
such hedging agreements is not speculative taken as a whole.







18

--------------------------------------------------------------------------------





 
The Credit Parties shall provide evidence satisfactory to the Administrative
Agent of the Credit Parties having entered into commodity swap agreements,
collar agreements or put agreements (whether deferred premium or fully-paid)
with Approved Counterparties hedging notional volumes of crude oil covering not
less than (i) if the Conversion Date occurs on or prior to December 31, 2020,
65% of the reasonably anticipated production of such crude oil constituting
proved, developed, producing oil and gas properties for the Initial Measurement
Period as such anticipated production is set forth in the Initial Reserve Report
by no later than December 31, 2020, (ii) 17.5% of the reasonably anticipated
production of crude oil constituting proved, developed, producing oil and gas
properties for the period of 12 consecutive calendar months following the
Initial Measurement Period by no later than December 31, 2020 and (iii) 35% of
the reasonably anticipated production of crude oil constituting proved,
developed, producing oil and gas properties for the period of 12 consecutive
calendar months following the Initial Measurement Period, as such anticipated
production is set forth in the Initial Reserve Report by the later of (A) 60
days following the Conversion Date and (B) December 31, 2020; provided that,
such swap, collar or put agreements (whether deferred premium or fully-paid)
shall have effective floor prices of not less than the lesser of (x) the prices
set forth in JPMCB’s price deck or (y) the NYMEX strip price less 10%, in each
case, for the applicable maturity dates of such hedges as of the date such swap,
collateral or put agreement (whether deferred premium or fully-paid) is entered
into.


Events of Default:
Events of default, subject to customary exceptions, grace/cure periods, and
materiality qualifiers to be agreed and otherwise consistent with the
Documentation Principles, including: nonpayment of principal, interest or other
amounts (subject, in the case of non-principal nonpayments, to a 3-business day
grace period); violation of covenants (subject, in the case of certain
affirmative covenants, to a 30-day grace period); inaccuracy of representations
and warranties in any material respect; cross-payment default and
cross-acceleration of material indebtedness in excess of $50,000,000; bankruptcy
events; judgments in excess of $50,000,000; ERISA events; actual or asserted
revocation or invalidity of Guarantees or Collateral documents; and change of
control.


Voting:
Amendments and waivers of the Revolving Facility Documentation for the Revolving
Facility will require the approval of Lenders holding more than 50% of the
aggregate amount of the commitments then outstanding under the Revolving
Facility (the “Majority Lenders”), except that:


 
(i) the consent of each Lender directly and adversely affected thereby shall be
required with respect to: (A) increases in the commitment of such Lender,
(B) reductions of principal, interest or fees owing to such Lender (or any
extension or postponement of such payments), and (C) extensions or postponement
of the Maturity Date,


 
(ii) the consent of 100% of Lenders will be required with respect to releases of
all or substantially all of the value of the Guarantees or releases of liens on
all or substantially all of the Collateral (other than in connection with any
sale of Collateral or the release or sale of the relevant guarantor permitted by
the Revolving Facility),


 
(iii) the consent of 100% of the Lenders will be required with respect to
modifications to any of the voting percentages or such modifications that would
alter the ratable allocation / priority of payments to the holders of the
Obligations,







19

--------------------------------------------------------------------------------





 
(iv) the consent of 100% of the Lenders will be required with respect to
increases in the Borrowing Base and to certain provisions related to adjustment
to the Borrowing Base,


 
(v) the consent of 100% of the Lenders will be required with respect to
amendments, modifications or waivers of any provisions in the Revolving Facility
substantially equivalent to the provisions of Sections 13.17 and 13.22 of the
Existing RBL Credit Agreement,


 
(vi) the consent of Lenders holding not less than 66⅔% of the aggregate amount
of the commitments then outstanding under the Revolving Facility (the “Required
Lenders”) will be required in the case of decreases in, or reaffirmations of,
the Borrowing Base; and


 
(vii) customary protections for the Administrative Agent, the Issuing Lender and
the Swingline Lender will be provided.


 
The Revolving Facility contains customary provisions permitting the Borrower to
replace non-consenting Lenders in connection with amendments and waivers
requiring greater than a Majority Lender or Required Lender vote or the consent
of all Lenders or of all Lenders directly affected thereby so long as the
Majority Lenders shall have consented thereto.


 
The Revolving Facility also contains usual and customary provisions regarding
“Defaulting Lenders”.


 
The Revolving Facility shall include provisions substantially equivalent to the
provisions of Sections 13.17 and 13.22 of the Existing RBL Credit Agreement,
with such modifications to be mutually agreed upon.


Cost and Yield Protection:
Usual for facilities and transactions of this type, with provisions protecting
the Lenders from withholding tax liabilities; provided that requests for
additional payments due to increased costs from market disruption shall be
limited to circumstances generally affecting the banking market or when Majority
Lenders have made such a request. The Revolving Facility shall contain
provisions regarding the timing for asserting a claim under these provisions and
permitting the Borrower to replace a Lender who asserts such claim without
premium or penalty.


Assignments and Participations:
The Lenders are permitted to assign Loans and RBL Commitments with the consent
of the Borrower (not to be unreasonably withheld or delayed); provided that no
consent of the Borrower shall be required after the occurrence and during the
continuance of a payment or bankruptcy event of default (with respect to any
Credit Party). All assignments will require the consent of the Administrative
Agent, the Swingline Lender and the Issuing Lender (in each case, not to be
unreasonably withheld or delayed). No assignments or participations shall be
made to (i) natural persons, (ii) the Borrower or its subsidiaries, or (iii)
Industry Competitors (to be defined in the Revolving Facility Documentation in a
manner to be agreed, which definition shall in any event be limited to oil and
gas companies that are competitors of, and have primary oil and gas exploration
and production operations within the same geographical basins as, the Borrower).
Each assignment will be not less than $5,000,000 (and increments of $1,000,000
in excess thereof) or, if less, all of such Lender’s remaining loans and
commitments of the applicable class. The Administrative Agent shall receive a
processing and recordation fee of $3,500 for each assignment (unless waived by
the Administrative Agent).







20

--------------------------------------------------------------------------------





 
The Lenders are permitted to sell participations in the Revolving Facility
without restriction, other than as set forth in the next sentence, and in
accordance with applicable law. Voting rights of participants, as among the
applicable Lender and the participant, shall be limited to matters in respect of
(a) increases in commitments participated to such participants, (b) reductions
of principal, interest or fees, (c) extensions of the Maturity Date and (d)
releases of all or substantially all of the value of the Guarantees or all or
substantially all of the Collateral.


Expenses and Indemnification:
The Borrower shall pay all reasonable and documented out-of-pocket expenses of
the Administrative Agent and the Joint Lead Arrangers in connection with the
syndication of the Revolving Facility and the preparation, execution, delivery,
administration, amendment, waiver or modification and enforcement of the
Revolving Facility Documentation (including the reasonable and documented fees
and expenses of a single outside counsel identified herein and of a single firm
of local counsel in each appropriate jurisdiction or otherwise retained with the
Borrower’s consent).


 
The Borrower will indemnify and hold harmless the Administrative Agent, the
Joint Lead Arrangers and the Lenders and their respective affiliates, and the
officers, directors, employees, agents, controlling persons, members and the
successors of the foregoing (each, an “Indemnified Person”) from and against any
and all losses, claims, damages and liabilities of any kind or nature
(regardless of whether any such Indemnified Person is a party thereto and
whether any such proceeding is brought by the Borrower or any other person) in
connection with the transactions contemplated hereby or arising under the
Revolving Facility Documentation and all reasonable and documented out-of-pocket
fees and expenses incurred in connection with investigating or defending any of
the foregoing, including, without limitation, reasonable and documented fees,
disbursements and other charges of one firm of outside counsel for all
Indemnified Persons, taken as a whole, and, if necessary, a single firm of local
counsel in each appropriate jurisdiction for all Indemnified Persons, taken as a
whole (unless representation of all such Indemnified Persons in such matter by a
single counsel would be inappropriate due to the existence of an actual or
reasonably perceived conflict of interest in which case each such affected
Indemnified Person may, with your consent (not to be unreasonably withheld or
delayed), retain its own counsel and you shall be required to reimburse such
Indemnified Person(s) for the reasonable and documented out-of-pocket legal fees
and expenses of such additional counsel); provided that no Indemnified Person
will be indemnified for any losses, claims, damages, liabilities or related
expenses to the extent that they have resulted from (i) the bad faith, willful
misconduct or gross negligence of such Indemnified Person, including any of such
Indemnified Person’s affiliates or any of its or their respective officers,
directors, employees, agents, controlling persons, members or the successors of
any of the foregoing, (as determined by a court of competent jurisdiction in a
final and non-appealable decision), (ii) a material breach (or, in the case of a
proceeding brought by the Borrower, a breach) of the obligations of such
Indemnified Person (or any of such Indemnified Person’s affiliates or any of its
or their respective officers, directors, employees, agents, controlling persons,
members or the successors of any of the foregoing) or (iii) any proceeding not
arising from any act or omission by the Borrower or its affiliates that is
brought by an Indemnified Person against any other Indemnified Person (other
than disputes involving claims against the Joint Lead Arrangers or
Administrative Agent in its capacity as such).







21

--------------------------------------------------------------------------------





DIP to Exit Conversion:
On the Conversion Date, (the following clauses (i) through (iv), collectively,
the “DIP Debt Conversion”): (i) all “DIP Loans” under and as defined in that
certain DIP Term Sheet attached hereto as Exhibit A (the “DIP Term Sheet”) that
are outstanding as of such date and any Pre-Petition Secured Indebtedness (as
defined in the DIP Term Sheet) that was not converted into the DIP Facility
shall, in each case, be automatically converted on a dollar-for-dollar basis for
Revolving Loans under the Revolving Facility, (ii) all outstanding “DIP Letters
of Credit” (as defined in the DIP Term Sheet) shall be deemed to be issued as
Letters of Credit under the Revolving Facility, (iii) all outstanding “DIP
Hedges” (as defined in the DIP Term Sheet) with a Lender or an affiliate of a
Lender under the DIP Facility shall be deemed to be included in the Revolving
Facility, and the Credit Parties shall receive credit therefor for purposes of
satisfying the minimum hedging requirements set forth herein (but solely to the
extent satisfying the conditions in the section titled “Commodity Hedging”
herein), and (iv) all outstanding treasury management arrangements with a Lender
or an affiliate of a Lender under the DIP Facility shall be deemed to be
included in the Revolving Facility. Upon payment in full of the DIP Obligations
(as defined in the DIP Term Sheet, including all or in part as a result of the
DIP Debt Conversion (as defined therein)), the DIP Facility will terminate and
be superseded and replaced in its entirety by the Revolving Facility.


Governing Law and Forum:
New York.


Counsel to the Administrative Agent:
Vinson & Elkins L.L.P.









22

--------------------------------------------------------------------------------






ANNEX I


Interest Rates:
The Borrower may elect that the Revolving Loans comprising each borrowing bear
interest at a rate per annum equal to: (i) ABR plus the Applicable Margin or
(ii) LIBOR plus the Applicable Margin.


 
The Borrower may elect interest periods of 1, 2, 3 or 6 months (or, if available
to all relevant Lenders, 12 months or a shorter period (including 1 week or 2
weeks)) for LIBOR borrowings.


 
Calculation of interest shall be on the basis of the actual days elapsed in a
year of 360 days (or 365 or 366 days, as the case may be, in the case of ABR
Loans based on the prime rate) and interest shall be payable at the end of each
interest period and, in any event, at least every 3 months.


 
“ABR” means the Alternate Base Rate, which is the highest of the Administrative
Agent’s Prime Rate, the Federal Funds Effective Rate plus 1/2 of 1.0% and
one-month LIBOR plus 1.0%.


 
“LIBOR” means the London interbank offered rate for dollars, subject to a 1.0%
floor.


 
“Applicable Margin” means for any day, with respect to any LIBOR or ABR
borrowing or with respect to any Unused Commitment Fee, the applicable rate per
annum set forth below.


 
Borrowing Base
Usage
Unused
Commitment Fee
Applicable Margin
 
ABR Loans
LIBOR Loans
 
X <25%
0.500%
2.00%
3.00%
 
> 25% X <50%
0.500%
2.25%
3.25%
 
> 50% X <75%
0.500%
2.50%
3.50%
 
> 75% X <90%
0.500%
2.75%
3.75%
 
X > 90%
0.500%
3.00%
4.00%
 


“Borrowing Base Usage” means, as of any date and for all purposes, the quotient,
expressed as a percentage, of (i) Total Outstandings divided by (ii) the
Borrowing Base.


Letters of Credit Fees:
A per annum fee equal to the Applicable Margin then in effect for LIBOR
borrowings will accrue on the aggregate face amount of outstanding Letters of
Credit, payable in arrears at the end of each quarter and upon the termination
of the Revolving Facility, in each case for the actual number of days elapsed
over a 360-day year. Such fees shall be distributed to the Lenders pro rata in
accordance with the amount of each such Lender’s RBL Commitment. In addition,
the Borrower shall pay to the Issuing Lender, for its own account, (a) a
fronting fee equal to 0.125% per annum of the aggregate face amount of
outstanding Letters of Credit or such other amount as may be agreed by the
Borrower and the Issuing Lender, payable in arrears at the end of each quarter
and upon the termination of the Revolving Facility, calculated based upon the
actual number of days elapsed over a 360-day year, and (b) customary issuance
and administration fees to be mutually agreed.


Commitment Fees:
The Borrower will pay a fee (the “Commitment Fee”), in an amount computed on a
daily basis equal to the Revolving Loan Limit less the Total Outstandings on
each day, multiplied by the applicable percentage specified as the “Unused
Commitment Fee” in the table set forth under the definition of “Applicable
Margin” corresponding to the Borrowing Base Usage as of the end of such day. The
Commitment Fee is payable quarterly in arrears commencing after the Conversion
Date.







--------------------------------------------------------------------------------





Upfront Fees:
20.0 bps per year (for the period commencing on the Conversion Date and ending
on the Maturity Date) for the Lenders, payable on each Lender’s final allocation
of its RBL Commitment.













--------------------------------------------------------------------------------






Exhibit B


DIP Term Sheet






Exhibit B to Commitment Letter – Denbury Resources Inc.

--------------------------------------------------------------------------------






DENBURY RESOURCES INC.


$615,000,000 Senior Secured Super Priority Debtor-in-Possession Revolving Credit
Facility
Summary of Principal Terms and Conditions


Unless specifically defined herein, capitalized terms used herein shall have the
meanings ascribed to such terms in the Amended and Restated Credit Agreement
dated as of December 9, 2014 (as amended, restated, amended and restated,
supplemented or otherwise modified prior to the Petition Date (as defined
below), the “Pre-Petition Credit Agreement”), among Denbury Resources Inc, a
Delaware corporation (the “Borrower”), the lenders party thereto (the
“Pre-Petition Lenders”) and JPMorgan Chase Bank, N.A., as administrative agent
for the Pre-Petition Lenders (the “Pre-Petition Agent”).
Borrower:
Denbury Resources Inc., a Delaware corporation.


Debtors:
The Borrower and each of its direct and indirect subsidiaries (collectively, the
“Debtors”).


Post-Petition Agent / Post-Petition Lenders:
JPMorgan Chase Bank, N.A. (“JPMCB”) in its capacity as administrative agent and
collateral agent (in such capacities, the “Post-Petition Agent”) in respect of
the DIP Facility (as hereinafter defined) for the Pre-Petition Lenders under the
Pre-Petition Credit Agreement participating in the DIP Facility (together with
JPMCB, the “Post-Petition Lenders). To the extent that all of the Pre-Petition
Lenders participate in the Post-Petition Credit Agreement, their respective
commitments thereunder will be in accordance with their pro rata commitments
under the Pre-Petition Credit Agreement as in effect immediately prior to the
Petition Date.


Joint Bookrunners and Lead Arrangers:
JPMCB, Bank of America, N.A., Wells Fargo Securities, LLC and Capital One,
National Association, in their respective capacities as joint lead arrangers (in
such capacities, the “Joint Lead Arrangers”) for the DIP Facility.


Co-Syndication Agents:


Bank of America, N.A. and Wells Fargo Bank, National Association.


Co-Documentation Agents:


Canadian Imperial Bank of Commerce, New York Branch, Comerica Bank, Credit
Suisse AG, Cayman Islands Branch, Royal Bank of Canada and ABN AMRO Capital USA
LLC.


Venue:
Debtors will file a voluntary petition for relief under Chapter 11 of the
Bankruptcy Code in the United States Bankruptcy Court for the Southern District
of Texas (the “Bankruptcy Court”, and the date the Debtors’ bankruptcy cases
(the “Chapter 11 Cases”) are commenced, the “Petition Date”).


DIP Facility:
A priming senior secured super priority debtor-in-possession revolving credit
facility of up to $615,000,000 (such amount, the “Maximum Credit Amount”, such
facility the “DIP Facility”, and the commitments under such DIP Facility, the
“DIP Commitments”), consisting of (a) the Roll-Up Amount (as defined below) upon
entry of the Interim Order and the Final Order (as each term is defined below),
as the case may be and (b) new money commitments in an aggregate amount not to
exceed the difference of $614,000,000 minus the Roll-Up Amount (this clause (b),
the “New Money DIP Commitment”). Upon entry of the Interim Order and on the
Closing Date, the DIP Commitments will be an amount equal to $614,000,000.


 
Until the entry of the Final Order, a maximum amount of up to $25,000,000 (the
“New Money Interim Cap”) will be available to be drawn from the New Money DIP
Commitments on an interim basis. The actual amounts available to be borrowed
under the DIP Facility will be subject to the conditions set forth in this DIP
Term Sheet.







1

--------------------------------------------------------------------------------





 
The loans (including the deemed issuance of any Roll-Up Loans (as defined
below)) under the DIP Facility are collectively referred to as “DIP Loans”.


 
(a) Upon entry of the Interim Order, (i) all outstanding Pre-Petition Letters of
Credit (as defined below) issued by any Pre-Petition Lender (to the extent it is
a Post-Petition Lender) shall be deemed to be issued as DIP Letters of Credit
(as defined below) under the DIP Facility and shall constitute obligations due
under the DIP Facility (the “Roll-Up Letters of Credit”) and (ii) a portion of
the principal amount of the outstanding Pre-Petition Loans (as defined below)
held by the Pre-Petition Lenders (to the extent they are Post-Petition Lenders)
in an amount equal to $185,000,000 shall be deemed to be refinanced under the
DIP Facility as a DIP Loan ratably based on the Post-Petition Lenders’
allocation of the DIP Commitment and shall constitute obligations due under the
DIP Facility (the “Interim Roll-Up Loans”), and (b) upon entry of the Final
Order, the remaining principal amount of all outstanding Pre-Petition Loans not
rolled-up pursuant to the foregoing clauses (a)(ii) that are held by the
Pre-Petition Lenders (to the extent they are Post-Petition Lenders), other than
$1,000,000 of Pre-Petition Loans (the “Retained Pre-Petition Claim”), shall be
deemed to be refinanced under the DIP Facility as a DIP Loan ratably based on
the Post-Petition Lenders’ allocation of the DIP Commitment and shall constitute
obligations due under the DIP Facility (the “Final Roll-Up Loans”, and together
with the Interim Roll-Up Loans, the “Roll-Up Loans”) (the aggregate amount under
the foregoing clauses (a) and (b), the “Roll-Up Amount”). Any unpaid interest
and fees due in respect of the Pre-Petition Secured Indebtedness described in
the above clauses (a) and (b) as of the date of the Interim Order shall also be
rolled into the DIP Facility and deemed to constitute obligations due under the
DIP Facility.


 
The DIP Facility will be more fully described and documented in the Financing
Orders (as defined below) and a senior secured super priority
debtor-in-possession credit agreement entered into by and among the Debtors, the
Post-Petition Agent and the Post-Petition Lenders, in each case, which must be
in form and substance acceptable to the Borrower, the Post-Petition Agent and
the Post-Petition Lenders (the “Post-Petition Credit Agreement”).


 
The closing date of the DIP Facility is hereinafter referred to as the “Closing
Date”.


Pre-Petition Secured Indebtedness:
All indebtedness and other obligations under the Pre-Petition Credit Agreement
and Credit Documents (as defined in the Pre-Petition Credit Agreement),
comprised of (collectively, the “Pre-Petition Secured Indebtedness”): (a) 100%
of the principal amount of the outstanding “Loans” (as defined in the
Pre-Petition Credit Agreement) (such outstanding loans, the “Pre-Petition
Loans”), (b) 100% of the “Letters of Credit Outstanding” (as defined in the
Pre-Petition Credit Agreement) (such outstanding letters of credit, the
“Pre-Petition Letters of Credit”), and (c) any obligations owing under any
treasury and cash management arrangements that are entered into prior the
Petition Date with any Pre-Petition Lender or any affiliate of a Pre-Petition
Lender.


Pre-Petition Hedges:
Any obligations owing by the Debtors under any hedging transactions that were
entered into prior to the Petition Date by the Debtors with a counterparty that
is a Pre-Petition Lender or any affiliate of a Pre-Petition Lender
(collectively, the “Pre-Petition Hedges”).







2

--------------------------------------------------------------------------------





Purpose / Use of Proceeds:
All proceeds of DIP Loans shall be used to, among other things, (a) pay fees,
interest, and expenses associated with the DIP Facility, (b) provide for the
ongoing working capital and capital expenditure needs of the Debtors during the
pendency of the Chapter 11 Cases strictly in accordance with the Budget (as
updated from time to time as set forth herein), subject to the Permitted
Variances (as defined below), including to pay obligations under any DIP Hedges
as they become due, (c) fund the adequate protection payments as authorized by
the Bankruptcy Court in the Financing Orders, (d) fund the costs of the
administration of the Chapter 11 Cases (including the Carve Out (as defined
below)) strictly in accordance with the Budget (as updated from time to time as
set forth herein), subject to the Permitted Variances, and (e) to refinance the
portion of the Pre-Petition Secured Indebtedness constituting the Roll-Up Amount
(which, for the avoidance of doubt, does not include the Retained Pre-Petition
Claim).


 
DIP Letters of Credit shall be used by the Borrower and its subsidiaries for
general corporate purposes, including, without limitation, to secure bids,
tenders, bonds and contracts entered into in the ordinary course of the Debtors’
business and to support deposits required under purchase agreements pursuant to
which the Borrower or one or more subsidiaries may acquire oil and gas assets
(in each case, to the extent such transactions are permitted under the
Post-Petition Credit Agreement and so long as issued strictly in accordance with
the Budget, as updated from time to time as set forth herein and subject to the
Permitted Variances).


Availability:
So long as the Total Outstandings (as defined below) do not exceed the lesser of
(i) the DIP Loan Limit (as defined below) and (ii) the amount then authorized by
any Financing Order: (A) DIP Loans will be available to be made at any time (on
same day notice in the case of ABR (as defined in Annex I) Loans) prior to the
Maturity Date (as defined below), in minimum principal amounts of $1,000,000 or
increments of $100,000 in excess thereof, (B) DIP Letters of Credit will be
issued and renewed as described in the section entitled “Letters of Credit”
below and (C) amounts repaid under the DIP Facility may be reborrowed.


 
“Total Outstandings” means, at any time, the aggregate principal amount of the
DIP Loans then outstanding plus the aggregate stated amount of all issued but
undrawn DIP Letters of Credit and, without duplication, all unreimbursed
disbursements on any DIP Letter of Credit as of such date (unless cash
collateralized or backstopped pursuant to arrangements reasonably acceptable to
the Issuing Lender (as hereinafter defined)).


 
“DIP Loan Limit” means, the least of (i) the DIP Commitments, (ii) the Borrowing
Base (as hereinafter defined), less the amount of any Carve-Out Reserve (as
defined on Annex II hereto) and (iii)  the Maximum Credit Amount.


Borrowing Base:
The borrowing base for the DIP Facility will be based on the loan value of the
Debtors’ proved oil and gas reserves as reflected in a Reserve Report (as
hereinafter defined) and other oil and gas properties of the Debtors, in each
case located within the geographic boundaries of the United States or the outer
continental shelf adjacent to the United States, determined in accordance with
the terms set forth below (the “Borrowing Base”).







3

--------------------------------------------------------------------------------





 
The Borrowing Base as of the Closing Date will be $615,000,000 based on the
reserve report as of December 31, 2019 delivered under, and pursuant to the
terms of, the Pre-Petition Credit Agreement (the “Initial Reserve Report”) and
will remain at such level until the next re-determination date, which
re-determination date shall be subject to adjustment as set forth in the
Post-Petition Credit Agreement. The Borrowing Base shall be re-determined on
January 1, 2021 and July 1, 2021 (or, in each case, such date reasonably
practicable thereafter), based upon a reserve report prepared as of the
immediately preceding September 30, 2020 (with regard to the January 1, 2021
redetermination) and December 31, 2020 (with regard to the July 1, 2021
redetermination), and delivered on or before December 1, 2020 (with regard to
the January 1, 2021 redetermination) and June 1, 2021 (with regard to the July
1, 2021 redetermination) (each such reserve report, together with the Initial
Reserve Report, each a “Reserve Report”), and other related information, if any,
required to be delivered to the Post-Petition Agent in accordance with the
Post-Petition Credit Agreement. Each Reserve Report shall be in form and
substance reasonably satisfactory to the Post-Petition Agent. The Reserve Report
prepared as of September 30, 2020 shall be prepared by or under the supervision
of the chief engineer of the Borrower who shall certify such Reserve Report to
be true and accurate in all material respects and to have been prepared in
accordance with procedures used in the Initial Reserve Report. The Reserve
Report prepared as of December 31, 2020 shall be prepared by (a) DeGolyer and
MacNaughton, (b) Netherland, Sewell & Associates, Inc., (c) Cawley, Gillespie &
Associates, Inc., (d) Ryder Scott Company, L.P., or (e) at the Borrower’s
election, such other independent petroleum engineering firm reasonably
acceptable to the Post-Petition Agent.


 
The Borrowing Base shall be proposed by the Post-Petition Agent and approved by
all of the Post-Petition Lenders (in the case of increases) or the Required
Post-Petition Lenders (as hereinafter defined) (in the case of decreases or
reaffirmation) as provided below. Each determination of the Borrowing Base shall
be made by the Post-Petition Agent and, (i) to the extent any determination
represents an increase in the Borrowing Base in effect immediately prior to such
determination, all of the Post-Petition Lenders, and (ii) to the extent any
determination represents a decrease in or reaffirmation of the Borrowing Base in
effect immediately prior to such determination, the Required Post-Petition
Lenders, in each case, in their respective sole discretion, but in good faith in
accordance with their respective usual and customary oil and gas lending
criteria as they exist at the particular time and as specified in the DIP
Facility Documentation; provided that no Post-Petition Lender shall be required
to increase its commitment amount under the DIP Facility in connection with an
increase in the Borrowing Base.


 
To the extent any re-determination represents an increase in the Borrowing Base
in effect immediately prior to such re-determination, such Borrowing Base will
be the largest amount approved by all of the Post-Petition Lenders, and to the
extent any re-determination represents a decrease in, or reaffirmation of, the
Borrowing Base in effect prior to such re-determination, such Borrowing Base
will be the largest amount approved by the Required Post-Petition Lenders.


Interest Rates and Fees:
As set forth on Annex I attached hereto.


Default Rate:
With respect to overdue principal, the applicable interest rate plus 2.00% per
annum, and with respect to any other overdue amount, including overdue interest,
the interest rate applicable to ABR Loans plus 2.00% per annum.







4

--------------------------------------------------------------------------------





Letters of Credit:
A portion of the DIP Facility in an aggregate amount not to exceed $100,000,000
(as may be increased solely with the consent of the Post-Petition Agent and the
Issuing Lender) will be available to the Debtors for the purpose of issuing
standby letters of credit (the “DIP Letters of Credit”). DIP Letters of Credit
will be issued by JPMCB or any of its affiliates (the “Issuing Lender”). For the
avoidance of doubt, upon entry of the Interim Order, all outstanding
Pre-Prepetition Letters of Credit issued by any Pre-Petition Lender (to the
extent it is a Post-Petition Lender) shall be deemed to be issued as DIP Letters
of Credit under the DIP Facility and shall constitute obligations due under the
DIP Facility.


 
Drawings under any DIP Letter of Credit shall be reimbursed by the Borrower
(whether with its own funds or with the proceeds of borrowings under the DIP
Facility) within one business day after notice of such drawing is received by
the Borrower from the Issuing Lender. To the extent that the Borrower does not
reimburse the Issuing Lender within the time period specified above, the
Post-Petition Lenders under the DIP Facility shall be irrevocably obligated to
reimburse the Issuing Lender pro rata based upon their respective DIP
Commitments.


Final Maturity:
All commitments of the Post-Petition Lenders under the DIP Facility shall
terminate at the earliest of (herein, a “Post-Petition Default”, and the
earliest of which, the “Maturity Date”): (a) the date which is twelve (12)
months after the Petition Date; (b) the consummation of a sale of all or
substantially all of the Debtors’ assets pursuant to Section 363 of the
Bankruptcy Code; (c) the effective date of any plan of reorganization; (d) the
entry of an order for the conversion of any of the Debtors’ bankruptcy cases to
a case under Chapter 7 of the Bankruptcy Code; (e) the entry of an order for the
dismissal of any of the Debtors’ bankruptcy cases; (f) the date of acceleration
of the DIP Obligations and the termination of the DIP Commitments upon and
during the continuance of an Event of Default, in accordance with the DIP
Facility Documentation; (g) thirty-five (35) days after the Petition Date, if
the Final Order has not been entered by such date (which date may be extended
with the prior written consent of the Post-Petition Agent); or (h) appointment
of a chapter 11 trustee in any of the Chapter 11 Cases.







5

--------------------------------------------------------------------------------





DIP Obligations / Guarantees: 
All obligations of the Debtors under (i) the DIP Facility and the DIP Facility
Documentation, but excluding, for the avoidance of doubt, the Retained
Pre-Petition Claim, (ii) (a) any amounts owing by the Debtors under any
Pre-Petition Hedges with a counterparty that is a Pre-Petition Lender or any
affiliate of a Pre-Petition Lender, in either case in respect of which such
Pre-Petition Lender or affiliate thereof enters into, within 30 days after the
Petition Date (at the expense of the Debtors, which shall pay each
counterparty’s out of pocket legal expenses), (1) an amended and restated
Schedule to the ISDA Master Agreement (a “Post-Petition ISDA Schedule”) between
the applicable Debtor and the applicable counterparty that is mutually
acceptable to the parties, providing among other things, that such counterparty
shall not terminate such Pre-Petition Hedges during the pendency of the Chapter
11 Cases solely as a result of a termination event or event of default under the
Pre-Petition Hedges that occurred and/or existed on the Petition Date as a
result of the filing of the Chapter 11 Cases, the insolvency of any Debtor or
any default or event of default (howsoever defined) relating to pre-petition
indebtedness of any Debtor and (2) contemporaneously with entering into the
Post-Petition ISDA Schedule, a further amended and restated ISDA Schedule that
will automatically replace the Post-Petition ISDA Schedule upon effectiveness of
the Exit Credit Facility so long as the Exit Credit Facility conforms in all
applicable material respects with the Exit Credit Facility Term Sheet and
subject to conditions to be mutually agreed to by the parties in the
Post-Petition ISDA Schedule and (b) any post-petition hedging transaction with a
Post-Petition Lender or an affiliate of a Post-Petition Lender, in each case, to
the extent permitted under the Financing Orders (including hedging orders) (all
hedges in this clause (ii), the “DIP Hedges”) and (iii) treasury and cash
management arrangements that are entered into prior to or after the Petition
Date with any Post-Petition Lender or any affiliate of a Post-Petition Lender
(all obligations described in the foregoing clauses (i) through (iii), the “DIP
Obligations”) will, in each case, be unconditionally guaranteed jointly and
severally (the “Guarantees”) by each of the Debtors (other than the Borrower).


Adequate Protection Payments and Liens:
As adequate protection of the interests of the Pre-Petition Lenders as a result
of the DIP Facility advances, use of cash collateral and other collateral or the
imposition of the automatic stay to the extent of any post-petition diminution
in value of the Pre-Petition Lenders’ collateral, the Pre-Petition Lenders will
receive, subject and junior to the Carve Out: (a) valid and automatically
perfected first-priority replacement liens and security interests in and upon
the DIP Collateral (as defined below), but junior to the liens and security
interests securing the DIP Facility (the “Adequate Protection Liens”), (b)
adequate protection payments consisting of cash reimbursement of the reasonable
and documented (in summary format) fees, costs, and expenses (including
reasonable professional fees) of the Pre-Petition Agent and the Pre-Petition
Lenders, and (c) super-priority administrative expense claims under Section
507(b) of the Bankruptcy Code and junior to the Superpriority Claims (as defined
below); provided, however, that (x) the Adequate Protection Liens and adequate
protection payments described above shall be paid or granted to the extent that
the stay under Bankruptcy Code Section 362, use, sale, or lease under Bankruptcy
Code 363 of this title, or any grant of a lien under Bankruptcy Code 364 of this
title results in a decrease in the value of such entity’s interest in such
property, and (y) the Adequate Protection Liens and adequate protection payments
described above shall not attach to any Avoidance Actions but shall attach to
any Avoidance Proceeds, subject to entry of the Final Order.







6

--------------------------------------------------------------------------------





 
The Financing Orders shall provide for adequate protection in the form of
replacement liens and superpriority claims, financial reporting and rights of
access and information, payment of fees and expenses of professionals (as
described below) mutually acceptable to the Post-Petition Agent and the Second
Lien Notes Trustee for the benefit of the Second Lien Notes Trustee and the
Second Lien Ad Hoc Group and all members thereof.


Security:
All DIP Obligations will be secured by (in each case, other than Excluded Assets
(as defined below) and subject to Permitted Liens (to be defined in the DIP
Facility Documentation) and junior to the Carve Out): (i) superpriority priming
liens on all property of the Debtors secured by valid, unavoidable and perfected
security interests and liens securing any Pre-Petition Secured Indebtedness or
Pre-Petition Hedges as of the Petition Date (the “Priority Lien”); (ii) junior
liens on any property of the Debtors secured by valid, unavoidable and perfected
security interests and liens of any parties (other than the Pre-Petition
Lenders) securing any indebtedness (other than the Pre-Petition Secured
Indebtedness or Pre-Petition Hedges); and (iii) first-priority liens on all
unencumbered assets of the Debtors, (A) including, without limitation, all real
and personal property of the Debtors, tangible or intangible, wherever located,
including, but not limited to, all cash, bank accounts, accounts receivable,
inventory, equipment, patents, trademarks, copyrights, other general intangibles
and membership interests that were not, as of the Petition Date, subject to
valid, unavoidable and perfected security interests and liens, but (B) excluding
any avoidance actions under Chapter 5 of the Bankruptcy Code, whether now
existing or hereafter acquired by the Debtors and the Debtors’ bankruptcy
estates (“Avoidance Actions”) other than, subject to and effective upon entry of
the Final Order, all proceeds, products, rents, revenues and profits of
Avoidance Actions (“Avoidance Proceeds”) (the foregoing clauses (i) through
(iii), the “DIP Collateral”).


 
Notwithstanding anything to the contrary herein, DIP Collateral shall not
include the following (collectively, the “Excluded Assets”): (a) any Building
(as defined in the applicable “Flood Insurance Regulation” or Manufactured
(Mobile) Home (as defined in the applicable Flood Insurance Regulation), (b)(i)
that certain Pipeline Financing Lease Agreement, dated as of May 30, 2018 (as
amended), among Denbury Onshore, LLC and Genesis NEJD Pipeline, LLC, (ii) any
interest, title and right that the Debtors have to the “Pipeline System” (as
defined in the Pipeline Financing Lease Agreement) (hereinafter referred to as
the “Pipeline System”), (iii) any proceeds received at any time resulting from
the sale or other disposition of all or part of the Debtors’ interest, title and
right to the Pipeline System, and (iv) all rents, income or related fees or
charges for transportation of carbon dioxide or any other substance through the
Pipeline System; provided that, in the case of this clause (b), such assets
shall be excluded solely to the extent that the grant of a security interest
therein is prohibited by, or constitutes a breach or default under or results in
the termination of or gives rise to a right on the part of the parties thereto
other than any Debtor to terminate (or materially modify) or requires any
consent under, the subject contract, license, agreement, instrument or other
document, except to the extent that the term in such contract, license,
agreement, instrument or other document providing for such prohibition, breach,
default or right of termination or modification or requiring such consent is
ineffective under Sections 9-406, 9-407, 9-408 or 9-409 of the UCC of any
relevant jurisdiction or any other applicable law; and (c) any deposit account
which is used as an escrow account or fiduciary or trust account and solely
maintains cash and cash equivalents made for the benefit of third parties (other
than the Debtors) to be used exclusively in the ordinary course of the Debtors’
business for royalty obligations, suspense payments, working interest payments,
plugging and abandonment, remediation, and similar payments owed or to be made
to such third parties (other than the Debtors).







7

--------------------------------------------------------------------------------





 
In addition, all DIP Obligations and all amounts owing by the Debtors in respect
thereof at all times shall constitute allowed super-priority administrative
expense claims, pursuant to Section 364(c) of the Bankruptcy Code, in the
bankruptcy cases, having priority over all administrative expenses of the kind
specified in, or ordered pursuant to, Sections 503(b) and 507(b) or any other
provisions of the Bankruptcy Code, subject and junior only to the Carve Out (the
“Superpriority Claims”). All of the liens and security interests described above
securing the DIP Obligations and the Adequate Protection Liens shall be
effective and perfected as of the Petition Date upon entry of the Interim Order.


 
All liens and security interests authorized and granted pursuant to Financing
Orders entered by the Bankruptcy Court approving the DIP Facility and the
Adequate Protection Liens shall be deemed effective and automatically perfected
as of the Petition Date, and no further filing, notice or act will be required
to effect such perfection by any person. The Post-Petition Lenders, or the
Post-Petition Agent on behalf of the Post-Petition Lenders, shall be permitted,
but not required, to make any filings, deliver any notices, make recordations,
perform any searches or take any other acts as may be desirable under law in
order to reflect the security, perfection or priority of the Post-Petition
Lenders’ liens, security interests, and claims described herein; provided that
no actions in any non-United States jurisdiction shall be required to be taken
and no security agreements or pledge agreements governed under the laws of any
non-United States jurisdiction shall be required to be entered into.


No Surcharge & Marshalling / Equities of the Case Waiver:
In each case, subject to and effective upon entry of the Final Order, the DIP
Facility shall provide that (i) no costs or expenses of administration shall be
imposed against the Post-Petition Lenders’ or the Pre-Petition Lenders’
pre-petition or post-petition collateral under Section 506(c) of the Bankruptcy
Code or otherwise, and (ii) the Post-Petition Lenders’ and the Pre-Petition
Lenders’ collateral shall not be subject to the doctrine of marshalling or
Section 552 of the Bankruptcy Code “equities of the case” arguments.


Carve Out:
The Financing Orders shall include a carve out (the “Carve Out”) substantially
consistent with Annex II attached hereto.


Mandatory Prepayments:
Limited to the following:


(a) If at any time the Total Outstandings exceed the Borrowing Base as a result
of scheduled redetermination of the Borrowing Base (a “Borrowing Base
Deficiency”), the Borrower shall, within three (3) business days after written
notice from the Post-Petition Agent to the Borrower of such Borrowing Base
Deficiency, prepay the DIP Loans in an amount sufficient to eliminate such
Borrowing Base Deficiency (or if no DIP Loans remain outstanding, cash
collateralize all unreimbursed disbursements on any DIP Letter of Credit in an
amount sufficient to eliminate such Borrowing Base Deficiency); provided that
any such Borrowing Base Deficiency must be cured prior to the Maturity Date of
the DIP Facility;


 
(b) If any Borrowing Base Deficiency results from a voluntary termination of DIP
Commitments, such deficiency shall be required to be eliminated
contemporaneously with and on the date of such termination; and







8

--------------------------------------------------------------------------------





 
(c) If, (i) on the first business day after the Closing Date, the Debtors have
any Excess Cash (as defined below), when taken as a whole, in excess of
$20,000,000 and (ii) on any business day thereafter, the Debtors have any Excess
Cash, when taken as a whole, in excess of $75,000,000, in each case, the
Borrower shall prepay the DIP Loans within one business day following such date
in an amount equal to such excess amount (such excess amount to be paid on the
first business day after the Closing Date, if any, the “Specified Excess Cash
Payment”).


 
“Excess Cash” means, as of any date of determination, the difference, if
positive, between Consolidated Cash Balance (as defined below) of the Debtors as
of such date and Excluded Cash (as defined below) of the Debtors as of such
date.


 
“Consolidated Cash Balance” means, as of any date of determination, the
aggregate amount of all (a) cash, (b) cash equivalents and (c) any other
marketable securities, treasury bonds and bills, certificates of deposit,
investments in money market funds and commercial paper, in each case, held or
owned by (either directly or indirectly) any Debtor as of such date.


 
“Excluded Cash” means as of any date of determination, (a) any cash collateral
required to cash collateralize any DIP Letter of Credit, (b) any cash or cash
equivalents constituting purchase price deposits made by or held by an
unaffiliated third party pursuant to a binding and enforceable purchase and sale
agreement with an unaffiliated third party containing customary provisions
regarding the payment and refunding of such deposits, (c) any cash or cash
equivalents for which any Debtor has, in the ordinary course of business, issued
checks or initiated wires or ACH transfers in order to utilize such cash or cash
equivalents, (d) any cash or cash equivalents set aside to pay payroll, payroll
taxes, other taxes, employee wage and benefits payments, and trust and fiduciary
obligations or other similar obligations of the Debtors then due and owing to
third parties and for which the Debtors have issued checks or initiated wires or
ACH transfers (or, in their respective good faith discretion, will issue checks
or initiate wires or ACH wires within five business days in order to make such
payments), (e) any cash or cash equivalents set aside to pay royalty
obligations, working interest obligations, production payments, vendor payments,
suspense payments, severance and ad valorem taxes of the Debtors then due and
owing to third parties and for which the Debtors have issued checks or initiated
wires or ACH transfers (or, in their respective good faith discretion, will
issue checks or initiate wires or ACH wires within five business days in order
to make such payments) and (f) any cash or cash equivalents in any escrow
accounts or fiduciary or trust accounts that are used exclusively in the
ordinary course of the Debtors’ business for plugging and abandonment,
remediation, and similar obligations owed to third parties.


 
The application of proceeds from mandatory prepayments shall not reduce the
aggregate amount of DIP Commitments and amounts prepaid may be reborrowed,
subject to availability and the other conditions to borrowing set forth below.


Voluntary Prepayments and Reductions in Commitments:
Voluntary reductions of the unutilized portion of the DIP Commitments and
voluntary prepayments of outstanding DIP Loans by the Borrower will be permitted
at any time, in minimum principal amounts of $500,000 or increments of $100,000
in excess thereof, without premium or penalty, subject to reimbursement of the
Post-Petition Lenders’ redeployment costs in the case of a prepayment of LIBOR
(as defined in Annex I) Loan other than on the last day of the relevant interest
period.







9

--------------------------------------------------------------------------------





Documentation:
The definitive documentation for the DIP Facility, including the Post-Petition
Credit Agreement, the Financing Orders, and all other related agreements and
documents creating, evidencing, or securing indebtedness or obligations of any
of the Debtors to the Post-Petition Agent and the Post-Petition Lenders on
account of the DIP Facility or granting or perfecting liens or security
interests by any of the Debtors in favor of and for the benefit of the
Post-Petition Agent, for itself and for and on behalf of the Post-Petition
Lenders, on account of the DIP Facility (the “DIP Facility Documentation”) shall
contain the terms set forth in this DIP Term Sheet and shall otherwise be
negotiated in good faith. The Post-Petition Credit Agreement shall take into
account the terms and conditions consistent with the Pre-Petition Credit
Agreement (as modified to reflect the terms and provisions of this DIP Term
Sheet) and subject to (i) materiality qualifications and other exceptions that
give effect to, permit, and/or accommodate the DIP Facility Milestones (as
defined below), (ii) provisions to reflect (A) the transactions and business
operations contemplated by the Budget and (B) the Post-Petition Agent’s required
agency and other form updates (including with respect to replacement of LIBOR)
and (iii) other modifications as mutually agreed by the parties.


Conditions to Closing of DIP Facility and Roll-Up on Closing Date:
Customary for facilities and transactions of this type, the effectiveness of the
DIP Facility and the deemed issuance and incurrence of the Roll-Up Letters of
Credit and the Interim Roll-Up Loans on the Closing Date shall be subject to the
following conditions precedent, including, without limitation:


 
(a) the entry of an order by the Bankruptcy Court approving a cash management
system for the Debtors and other “first day” orders satisfactory to the
Post-Petition Agent (it being understood and agreed that drafts approved by
counsel to the Post-Petition Agent on or prior to the Closing Date are
satisfactory to the Post-Petition Agent);


 
(b) execution and delivery of satisfactory DIP Facility Documentation;


 
(c) receipt of satisfactory Budget approved by the Post-Petition Agent in its
reasonable discretion;


 
(d) Bankruptcy Court’s entry within three (3) business days of the Petition Date
as part of the “first day” orders of an interim order approving the DIP Facility
(including the roll-up of the Interim Roll-Up Loans and the Roll-Up Letters of
Credit) and use of cash collateral and other arrangements described herein, in
form and substance acceptable to the Post-Petition Agent (the “Interim Order”);


 
(e) reimbursement of all documented (in summary form) fees and expenses of the
Pre-Petition Agent, the Pre-Petition Lenders, the Joint Lead Arrangers and
Post-Petition Agent and Post-Petition Lenders payable under the Pre-Petition
Credit Agreement or under the DIP Facility Documentation (including the unpaid
documented (in summary form) fees and expenses of Vinson & Elkins LLP, Opportune
LLP and the other professionals retained by any of the foregoing) that are
invoiced to the Borrower at least two (2) Business Days prior to the Closing
Date;


 
(f) all representations and warranties of the Debtors in the Post-Petition
Credit Agreement shall be true and correct in all material respects, and there
shall be no default, Event of Default or Post-Petition Default in existence;







10

--------------------------------------------------------------------------------





 
(g) the Post-Petition Agent and the Post-Petition Lenders shall have received,
by at least three (3) business days (or such later date as agreed by the
Post-Petition Agent in its sole discretion) prior to the Closing Date, “know
your customer” and similar information required by bank regulatory authorities
that is requested at least eight (8) business days (or such later date as agreed
by the Borrower in its sole discretion) prior to the Closing Date;


 
(h) receipt of appropriate UCC lien search results for each jurisdiction
reasonably requested by the Post-Petition Agent;


 
(i) the Petition Date shall have occurred, and each Debtor shall be a
“debtor-in-possession” in the Chapter 11 Cases;


 
(j) the Restructuring Support Agreement shall be in full force and effect and no
termination of such agreement by any party thereto shall have occurred pursuant
to the terms thereof; and


 
(k) the delivery of customary secretary and officer certificates.


Conditions to All Extensions of Credit:
The making of DIP Loans and issuance/renewal of DIP Letters of Credit at any
time and from time to time shall be subject solely to the satisfaction of the
following conditions precedent:


 
(a) all representations and warranties of the Debtors in the DIP Facility
Documentation shall be true and correct in all material respects (without
duplication of any materiality or material adverse effect or material adverse
change qualifier therein), and there shall be no default, Event of Default or
Post-Petition Default in existence at the time of, or after giving effect to the
making of, such funding;


 
(b) solely with respect to the making of the first DIP Loan or issuance of a DIP
Letter of Credit (other than the deemed issuance and incurrence of any Roll-Up
Loans and Roll-Up Letters of Credit), the Specified Excess Cash Payment shall
have been made prior to making such requested credit extension;


 
(c) with respect to borrowings or issuances of DIP Letters of Credit that would
cause the Total Outstandings (assuming the deemed funding under the DIP Facility
of 100% of the Roll-Up Loans and deemed issuance of 100% the Roll-Up Letters of
Credit as such time of determination) to exceed the sum of the Roll-Up Amount
plus the New Money Interim Cap, Bankruptcy Court’s entry within thirty-five (35)
days after the Petition Date of a final order approving the DIP Facility and use
of cash collateral and other arrangements described herein, in form and
substance acceptable to the Post-Petition Agent (the “Final Order”, and the
Interim Order and Final Order collectively are referred to herein as the
“Financing Orders”);


 
(d) the Interim Order or Final Order, if and as applicable, shall be in full
force and effect and shall not have been stayed, reversed, vacated or otherwise
modified;


 
(e) other than with respect to the deemed issuance and incurrence of any Roll-Up
Loans and Roll-Up Letters of Credit, delivery of a borrowing request certifying
as to, among other things, that the DIP Loan and/or issuance of a DIP Letter of
Credit will be utilized in accordance with the Budget;







11

--------------------------------------------------------------------------------





 
(f) the making of the requested credit extension would not cause Total
Outstandings to be greater than the lesser of (A) the DIP Loan Limit and (B) the
amount then authorized by any Financing Order; and


 
(g) other than with respect to the deemed issuance and incurrence of any Roll-Up
Loans and Roll-Up Letters of Credit, the making of the requested credit
extension would not cause the Debtors to have Excess Cash in excess of
$75,000,000.


Representations and Warranties:
The Post-Petition Credit Agreement shall contain representations and warranties
substantially similar to those contained in the Pre-Petition Credit Agreement,
subject to modifications customarily found in the loan agreements for
debtor-in-possession financings, as reasonably agreed to by the Post-Petition
Agent and the Borrower.


Affirmative Covenants:
The Post-Petition Credit Agreement shall contain affirmative covenants
substantially similar to those in the Pre-Petition Credit Agreement, subject to
modifications customarily found in the loan agreements for debtor-in-possession
financings, as reasonably agreed to by the Post-Petition Agent and the Borrower,
including, without limitation, the following, in each case, with exceptions and
materiality qualifications and thresholds to be agreed: (a) comply with
customary reporting requirements, including audited annual financial reports,
quarterly and monthly consolidated financial reports; monthly reports detailing
results of operations and cash flow; bi-monthly reports showing variance from
the Budget (in addition to the Variance Report) and updates on cash flow and
projections for the following rolling thirteen week period; notice of any
material change in projected disbursements in an aggregate amount through
anticipated emergence; other reporting covenants to be mutually agreed; (b)
maintenance of organizational existence and rights and privileges; (c)
maintenance of properties and collateral; (d) permit inspections and host lender
meetings; (e) maintain current financial records in accordance with GAAP, (f)
maintain insurance; (g) acknowledge the right of the Post-Petition Agent and
Pre-Petition Agent, as applicable, to credit bid at any sale of the Debtors’
assets (whether 363 sale or otherwise) in accordance with the DIP Facility
Documentation or the Pre-Petition Credit Agreement, as applicable; and (h)
monthly Variance Report as set forth under the heading “Budget and Variances”
herein.


Negative Covenants:
The Post-Petition Credit Agreement shall contain negative covenants
substantially similar to those in the Pre-Petition Credit Agreement, subject to
modifications customarily found in the loan agreements for debtor-in-possession
financings, as reasonably agreed to by the Post-Petition Agent and the Borrower,
including, without limitation, covenants that none of the Debtors shall, in each
case, with baskets, materiality thresholds and other exceptions to be mutually
agreed:


 
(a) merge, divide or consolidate with any other entity, transfer or otherwise
dispose of any assets other than inventory in the ordinary course of business or
assets that constitute worn-out, excess, unused or non-useful equipment, or make
any fundamental changes in its corporate structure;


 
(b) create or permit to exist any lien or encumbrance on any asset, except as
permitted by the Post-Petition Credit Agreement;


 
(c) incur or permit to exist any financing under Section 364 of the Bankruptcy
Code or any other indebtedness or contingent obligations, except as permitted by
the Post-Petition Credit Agreement;







12

--------------------------------------------------------------------------------





 
(d) create or permit to exist any superpriority administrative expense claim
except as specifically permitted by the Post-Petition Agent (other than with
respect to the DIP Facility);


 
(e) make investments (to be defined in a manner consistent with the Pre-Petition
Credit Agreement) (except as permitted in the Budget);


 
(f) declare or pay dividends or make any distributions to equityholders or pay
amounts with respect to indebtedness except as specifically permitted by the
Post-Petition Credit Agreement;


 
(g) enter into early monetizations or early terminations of any hedge or swap
position, except as permitted by the Post-Petition Credit Agreement;


 
(h) use cash collateral or the proceeds of the DIP Facility except in accordance
with the Budget and Permitted Variances; and


 
(i) fail to operate strictly in accordance with the Budget (subject to the
Permitted Variances).


Case Milestones:
The Debtors shall comply with the following deadlines (each of which may be
extended with the written consent of the Majority Post-Petition Lenders without
the consent of any other person or any further order of the Bankruptcy Court)
(the “DIP Facility Milestones”):


 
DIP Facility


(a) on the Petition Date, filing of a motion seeking approval of the DIP
Facility;


 
(b) not later than three (3) business days after the Petition Date, entry of the
Interim Order; and


 
(c) not later than thirty-five (35) days after the Petition Date, entry of the
Final Order approving the DIP Facility and the use of cash collateral, in form
and substance satisfactory to the Post-Petition Agent.


 
Plan


(a) not later than September 6, 2020, the Bankruptcy Court shall have entered an
order (the “Confirmation Order”) approving the chapter 11 plan (the “Plan”) and
corresponding disclosure statement (the “Disclosure Statement”), in each case,
in form and substance acceptable to the Post-Petition Agent and the Pre-Petition
Agent;


 
(b) not later than 14 days after entry of the Confirmation Order, the occurrence
of the effective date of the Plan, and the discharge of the obligations under
the DIP Facility by (i) indefeasible payment in full in cash (including via
conversion into the Exit Credit Facility) or (ii) such other treatment under the
Plan as may be agreed to by the Majority Post-Petition Lenders and the Debtors.







13

--------------------------------------------------------------------------------





Financial Covenant (Budget and Variances):
As a condition precedent to the DIP Facility, there shall be established a 13
week cash flow budget updated on a rolling four week basis acceptable to the
Post-Petition Agent (the “Initial Budget”) for the Debtors’ cash receipts and
expenses (including professional fees and expenses), which shall provide, among
other things, for the payment of interest in respect of the DIP Facility on a
monthly basis to the Post-Petition Lenders, and the adequate protection amounts
set forth above.


 
The Debtors shall provide to the Post-Petition Agent an updated budget (the
“Proposed Budget”). Each Proposed Budget shall be due on each 4-week anniversary
(or, if such day is not a business day, the immediately succeeding business day)
of the previous rolling four-week Budget period, with the first Proposed Budget
after the Initial Budget to be delivered on or prior to August 27, 2020.


 
Such Proposed Budget, once approved by the Post-Petition Agent, shall constitute
the approved budget (the “Approved Budget”) for the immediately succeeding
Testing Period (as defined below). To the extent that any Proposed Budget is not
approved by the Post-Petition Agent by the end of the then-effective Testing
Period, the then-existing Approved Budget will remain the Approved Budget until
replaced by a Proposed Budget that is approved by the Post-Petition Agent.


 
On the Friday (or, if such Friday is not a business day, the immediately
succeeding Business Day) immediately after the last day of each rolling
four-week period after the delivery of the Initial Budget (for the avoidance of
doubt, such first date to be August 28, 2020) until the payment in full in cash
of the DIP Obligations (each such delivery date, a “Compliance Date”), the
Borrower shall deliver to the Post-Petition Agent a variance report (the
“Variance Report”) (a) detailing the Debtors’ receipts and disbursements for
such Testing Period and a comparison to the amounts set forth in the Budget
therefor for the Testing Period ending prior to such Compliance Date (on an
aggregate and a line item by line item basis in the case of disbursements) and
(b) including reasonably detailed calculations demonstrating compliance with the
Permitted Variance for such Testing Period.


 
As used herein, “Permitted Variance” shall mean, with respect to the period of
four consecutive calendar weeks ending on the day immediately prior to any
Compliance Date (each such four-week period, a “Testing Period”), any variance
within the following parameters: (i) the aggregate actual disbursements by the
Debtors for such Testing Period shall not exceed 110% of the aggregate
forecasted disbursements (excluding professional fees) as set forth in the
Budget for such Testing Period and (ii) actual disbursements for certain line
items to be agreed by the Debtors for such Testing Period shall not exceed 115%
of the forecasted disbursements for such line items as set forth in the Budget
for such Testing Period.


Other Financial Covenants:
(a) Minimum Liquidity: At all times, the Borrower will not permit the sum of (i)
unused DIP Commitments plus (ii) the Debtors’ unrestricted cash and cash
equivalents on hand to be less than an amount to be determined based on the
initial Budget.







14

--------------------------------------------------------------------------------





 
(b) Asset Coverage Ratio: The Borrower shall not permit, as of the last day of
every other calendar month, beginning with the calendar month ending August 30,
2020, the ratio of (a) the sum of (i) the total present value (using a discount
rate of 10% and utilizing 5-year NYMEX strip pricing with pricing held flat each
year thereafter) of projected future net revenues from proved developed
producing reserves as reflected in the most recently delivered Reserve Report
and (ii) the net mark-to-market value of the Debtors’ hedging agreements in
connection with such reserves as of such date to (b) the sum of (i) Total
Outstandings as of such date plus (ii) the outstanding principal amount of the
Pre-Petition Loans as of such date to be less than 1.50 to 1.0.


Commodity Hedging:
The Debtors may enter into hedging arrangements with (i) any Post-Petition
Lender, the Post-Petition Agent and any affiliate of a Post-Petition Lender or
the Post-Petition Agent or (ii) Approved Counterparties, which hedges shall not
be for speculative purposes and, with respect to commodity hedges, shall be
limited to no more than 85% of the reasonably anticipated forecasted production
from the proved oil and gas properties of the Debtors (based on the most recent
Reserve Report) for the period not exceeding 60 months from the date such
hedging arrangement is created.


 
As used herein, “Approved Counterparty” means, with respect to any hedging
arrangement with a Debtor, any person if such person or its credit support
provider has a long-term senior unsecured debt rating of BBB+/Baa1 by S&P or
Moody’s (or their equivalent) or higher at the time of entering into such
hedging arrangement.


 
It is understood that for purposes hereof, the following hedging agreements
shall not be deemed speculative or entered into for speculative purposes: (a)
any commodity hedging agreement intended, at inception of execution, to hedge or
manage any of the risks related to existing and/or forecasted oil and gas
production (based on the most recently delivered Reserve Report) of the Borrower
or any other Debtor (whether or not contracted) and (b) any hedging agreement
intended, at inception of execution, (i) to hedge or manage the interest rate
exposure associated with any debt securities, debt facilities or leases
(existing or forecasted) of the Borrower or any other Debtor, (ii) for foreign
exchange or currency exchange management, (iii) to manage commodity portfolio
exposure associated with changes in commodity prices or (iv) to hedge any
exposure that the Borrower or any other Debtor may have to counterparties under
other hedging agreements such that the combination of such hedging agreements is
not speculative taken as a whole.


Events of Default:
Events of default customary for transactions of this type, including, without
limitation:


 
(a) nonpayment of principal, interest or mandatory prepayments when due (with a
3 business day grace period for non-principal payments), including, as
applicable, the Debtors failure to timely pay any amount required to be paid to
the Pre-Petition Agent, the Pre-Petition Lenders, the Post-Petition Agent, or
the Post-Petition Lenders under the Financing Orders or the Approved Budget
(subject to the Permitted Variance);


 
(b) the failure or breach of any warranties, representations, agreements, or
covenants of the Debtors (subject to a grace period with respect to certain
affirmative covenants and materiality thresholds, to be further specified in the
Post-Petition Credit Agreement);







15

--------------------------------------------------------------------------------





 
(c) entry of an order for the dismissal or conversion to Chapter 7 of any
Debtor’s bankruptcy case; the appointment of a bankruptcy trustee or examiner
except with the express written consent of the Pre-Petition Agent and the
Post-Petition Agent in any Chapter 11 Case; the granting of any other
superpriority administrative expense claim (if not in favor of the Post-Petition
Agent or the Pre-Petition Agent) except with the express written consent of the
Post-Petition Agent; the grant of any security interest in any of the DIP
Collateral that is pari passu with or senior to the liens of the Post-Petition
Agent or the Adequate Protection Liens of the Pre-Petition Agent; any Debtor
shall attempt to vacate or modify the Interim Order or the Final Order over the
objection of the Post-Petition Agent; the entry of any order modifying,
reversing, revoking, staying, rescinding, vacating, or amending any Financing
Order without the consent of the Post-Petition Agent; any Debtor shall institute
any proceeding or investigation or support same by any other person who seeks to
challenge the status and/or validity of the liens of the Pre-Petition Agent or
the Post-Petition Agent (as security for the Pre-Petition Lenders and the
Post-Petition Lenders, respectively) or the claims of any of the Pre-Petition
Agent, the Pre-Petition Lenders, the Post-Petition Agent, or the Post-Petition
Lenders; or any Debtor shall file a motion or other pleading or support any
other motion or other pleading filed seeking any of the foregoing;


 
(d) the Bankruptcy Court shall enter an order or orders granting relief from the
automatic stay to the holder or holders of any security interest or lien (other
than Post-Petition Lenders) to permit the pursuit of any judicial or
non-judicial transfer or other remedy against any DIP Collateral, in each case
involving assets with an aggregate value in excess of $1,000,000; provided that
any order granting relief from the automatic stay to permit prepetition
litigation to which the Debtors are a party to proceed shall not constitute an
event of default;


 
(e) the Debtors shall fail to meet any DIP Facility Milestone beyond any grace
period applicable thereto;


 
(f) entry of a sale order unless such order contemplates either indefeasible
payment in full in cash of the DIP Obligations upon consummation of the sale or
is otherwise consented to in writing by the Post-Petition Agent; and


 
(g) the filing or support by the Debtors of any plan of reorganization that (i)
does not provide for termination of the unused commitments under the DIP
Facility and indefeasible payment in full in cash of all of the DIP Obligations
and (ii) is not otherwise acceptable to the Post-Petition Agent in its sole
discretion.







16

--------------------------------------------------------------------------------





 
Immediately upon the earlier of (x) the date that is 35 days after the Petition
Date if the Final Order has not been entered by the Court on or before such date
(unless such period is extended by mutual agreement of the Debtors and the
Majority Post-Petition Lenders, notice of which will be filed with the
Bankruptcy Court) and (y) five (5) business days (any such five-business-day
period of time, the “Default Notice Period”) following the delivery of a written
notice (with a copy filed with the Bankruptcy Court) (a “Default Notice”) by the
Post-Petition Agent to the Debtors of the occurrence of an Event of Default
unless such occurrence is cured by the Debtors prior to the expiration of the
Default Notice Period or such occurrence is waived in writing by the requisite
Post-Petition Lenders in their sole discretion and in accordance with “Voting”
section below, one or more of the following shall occur to the extent elected by
the Majority Post-Petition Lenders in their sole discretion: (i) the automatic
stay shall terminate, (ii) authority to use cash collateral shall terminate,
(iii) the DIP Loans shall accelerate, and (iv) the Post-Petition Agent may
exercise its other rights and remedies in accordance with the DIP Facility
Documentation and applicable law; provided that during the Default Notice
Period, the Debtors shall be entitled to continue to use Cash Collateral in
accordance with the terms of the Financing Orders; provided, further, that the
Post-Petition Agent shall be required to seek relief and shall be entitled to an
emergency hearing regarding the termination of the automatic stay as to clause
(iv) above before expiration of the Default Notice Period.


 
Notwithstanding the foregoing, and irrespective of the Default Notice Period,
the Post-Petition Lenders shall not be obligated to provide any DIP Loans at any
time a default, an Event of Default, or a Post-Petition Default has occurred and
is continuing.


Releases / Covenant Not to Sue:
The Debtors shall provide each of the Pre-Petition Agent, the Pre-Petition
Lenders, and their respective partners, equityholders, directors, members,
principals, agents advisors, officers, professionals (including, but not limited
to, counsel), subsidiaries and affiliates a standard release and covenant not to
sue as to any and all claims and causes of action against any of them as of the
Petition Date. This release and covenant not to sue shall be without prejudice
to any review period as to any appointed creditors’ committee or any other party
in interest as more fully set forth in the Financing Orders.


Credit Bid:
The DIP Facility shall include a provision that, in connection with any sale of
any or all of the Debtors’ assets under section 363 of the Bankruptcy Code, a
Chapter 11 plan of reorganization or liquidation, or any equivalent thereof
under any other law, the Post-Petition Agent, at the direction of the Majority
Post-Petition Lenders, shall have the absolute right to credit bid any portion,
up to the full amount, of all DIP Obligations.


Voting:
Amendments and waivers of the DIP Facility Documentation for the DIP Facility
will require the approval of Post-Petition Lenders holding more than 50% of the
aggregate amount of the commitments then outstanding under the DIP Facility (the
“Majority Post-Petition Lenders”), except that:


 
(i) the consent of each Post-Petition Lender directly and adversely affected
thereby shall be required with respect to: (A) increases in the commitment of
such Post-Petition Lender, (B) reductions of principal, interest or fees owing
to such Post-Petition Lender (or any extension or postponement of such
payments), and (C) extensions or postponement of final maturity of the DIP
Facility,







17

--------------------------------------------------------------------------------





 
(ii) the consent of 100% of the Post-Petition Lenders will be required with
respect to releases of all or substantially all of the value of the Guarantees
or releases of liens on all or substantially all of the DIP Collateral (other
than in connection with any sale of DIP Collateral or the release or sale of the
relevant guarantor permitted by the DIP Facility),


 
(iii) the consent of 100% of the Post-Petition Lenders will be required with
respect to modifications to any of the voting percentages or such modifications
that would alter the ratable allocation / priority of payments to the holders of
DIP Obligations,


 
(iv) the consent of all of the Post-Petition Lenders will be required with
respect to increases in the Borrowing Base and to certain provisions related to
adjustment to the Borrowing Base,


 
(v) the consent of 100% of the Post-Petition Lenders will be required with
respect to amendments, modifications or waivers of any provisions in the
Post-Petition Credit Agreement substantially equivalent to the provisions of
Sections 13.17 and 13.22 of the Pre-Petition Credit Agreement,


 
(vi) the consent of Post-Petition Lenders holding not less than 66⅔% of the
aggregate amount of the commitments then outstanding under the DIP Facility (the
“Required Post-Petition Lenders”) will be required in the case of decreases in,
or reaffirmations of, the Borrowing Base, and


 
(vii) customary protections for the Post-Petition Agent and the Issuing Lender
will be provided.


 
The DIP Facility contains customary provisions permitting the Borrower to
replace non-consenting Post-Petition Lenders in connection with amendments and
waivers requiring greater than a Majority Post-Petition Lender or Required
Post-Petition Lender vote or the consent of all Post-Petition Lenders or of all
Post-Petition Lenders directly affected thereby so long as the Majority
Post-Petition Lenders shall have consented thereto.


 
The DIP Facility also contains usual and customary provisions regarding
“Defaulting Lenders”.


 
The DIP Facility shall include provisions substantially equivalent to the
provisions of Sections 13.17 and 13.22 of the Pre-Petition Credit Agreement,
with such modifications to be mutually agreed upon.


Cost and Yield Protection:
Usual for facilities and transactions of this type, with provisions protecting
the Post-Petition Lenders from withholding tax liabilities; provided that
requests for additional payments due to increased costs from market disruption
shall be limited to circumstances generally affecting the banking market or when
the Majority Post-Petition Lenders have made such a request. The DIP Facility
contains provisions regarding the timing for asserting a claim under these
provisions and permitting the Borrower to replace a Post-Petition Lender who
asserts such claim without premium or penalty.







18

--------------------------------------------------------------------------------





Assignments and Participations:
The DIP Facility will contains customary provisions regarding assignments and
participations that are substantially similar to those in the Pre-Petition
Credit Agreement, subject to modifications customarily found in the loan
agreements for debtor-in-possession financings, as agreed to by the
Post-Petition Agent and the Borrower.


Expenses and Indemnification:
All documented (in summary form) fees, expenses, and costs (including but not
limited to due diligence) of the Pre-Petition Agent, the Post-Petition Agent,
the Post-Petition Lenders, and the Pre-Petition Lenders (including without
limitation the documented fees, disbursements and other charges of counsel,
financial advisors, engineers and environmental consultants) in the making,
administration, collection, enforcement, or pursuing remedies related to the
Pre-Petition Secured Indebtedness or DIP Facility shall be paid by the Debtors
upon demand (subject to the Financing Orders).


 
The Debtors will indemnify the Post-Petition Agent, the Post-Petition Lenders
and their respective officers, directors, employees, affiliates, agents,
attorneys, financial advisors, and controlling persons (each, an “Indemnified
Person”) and hold them harmless from and against all documented costs, expenses
(including fees, disbursements and other charges of counsel) and liabilities of
any such indemnified person arising out of or relating to any claim arising out
of or relating to any claim or litigation or other proceedings (regardless of
whether any such indemnified person is a party thereto), that relate to the
transactions contemplated hereby or any transaction connected therewith;
provided that no Indemnified Person will be indemnified for any losses, claims,
damages, liabilities or related expenses to the extent that they have resulted
from (i) the bad faith, willful misconduct or gross negligence of such
Indemnified Person, including any of such Indemnified Person’s affiliates or any
of its or their respective officers, directors, employees, agents, controlling
persons, members or the successors of any of the foregoing, (as determined by a
court of competent jurisdiction in a final and non-appealable decision), (ii) a
material breach of the obligations of such Indemnified Person (or any of such
Indemnified Person’s affiliates or any of its or their respective officers,
directors, employees, agents, controlling persons, members or the successors of
any of the foregoing) or (iii) any proceeding not arising from any act or
omission by the Borrower or its affiliates that is brought by an Indemnified
Person against any other Indemnified Person (other than disputes involving
claims against the Joint Lead Arrangers or the Post-Petition Agent in its
capacity as such).







19

--------------------------------------------------------------------------------





DIP to Exit Conversion:
On the date upon which the conditions precedent to the effectiveness of an “exit
credit facility” shall have been satisfied or waived (the “Conversion Date”) as
contemplated by the terms specified in the Exit Credit Facility Term Sheet
attached as Exhibit A (the “Exit Credit Facility Term Sheet”) to that certain
Exit Facility Commitment Letter (the “Exit Facility Commitment Letter”) by and
among the Debtors and the Commitment Parties (as defined therein) (the following
clauses (a) through (d), collectively, the “DIP Debt Conversion”): (a) all DIP
Loans outstanding as of such date and any Pre-Petition Secured Indebtedness that
was not converted into the DIP Facility shall, in each case, be automatically
converted on a dollar-for-dollar basis for “Revolving Loans” (as defined in the
Exit Credit Facility Term Sheet) under the Exit Credit Facility, (b) all
outstanding DIP Letters of Credit shall be deemed to be issued as “Letters of
Credit” (as defined in the Exit Credit Facility Term Sheet) under the Exit
Credit Facility, (c) all outstanding DIP Hedges with a Lender or an affiliate of
a Lender under the DIP Facility shall be deemed to be included in the Exit
Credit Facility, and (d) all outstanding treasury management arrangements with a
Lender or an affiliate of a Lender under the DIP Facility shall be deemed to be
included in the Exit Credit Facility. Upon payment in full of the DIP
Obligations (including all or in part as a result of the DIP Debt Conversion),
the DIP Facility will terminate and be superseded and replaced in its entirety
by the Exit Credit Facility.


Governing Law and Forum:
New York.


Counsel to the Pre-Petition Agent and the Post-Petition Agent:
Vinson & Elkins L.L.P.









20

--------------------------------------------------------------------------------






ANNEX I


Interest Rates:
The Borrower may elect that the DIP Loans comprising each borrowing bear
interest at a rate per annum equal to: (i) ABR plus the Applicable Margin or
(ii) LIBOR plus the Applicable Margin.


 
The Borrower may elect interest periods of 1, 2, 3 or 6 months (or, if available
to all relevant Post-Petition Lenders, 12 months or a shorter period (including
1 week or 2 weeks)) for LIBOR borrowings.


 
Calculation of interest shall be on the basis of the actual days elapsed in a
year of 360 days (or 365 or 366 days, as the case may be, in the case of ABR
Loans based on the prime rate) and interest shall be payable at the end of each
interest period and, in any event, at least every 3 months.


 
“ABR” means the Alternate Base Rate, which is the highest of (a) the
Post-Petition Agent’s Prime Rate, (b) the Federal Funds Effective Rate plus 1/2
of 1.0% and (c) one-month LIBOR plus 1.0%.


 
“LIBOR” means the London interbank offered rate for dollars, subject to a 1.0%
floor.


 
“Applicable Margin” means for any day, with respect to any LIBOR or ABR
borrowing or with respect to any Unused Commitment Fee, the applicable rate per
annum set forth below.


 
DIP Facility
Usage
Unused
Commitment Fee
Applicable Margin
ABR Loans
LIBOR Loans
X <25%
0.500%
2.00%
3.00%
> 25% X <50%
0.500%
2.25%
3.25%
> 50% X <75%
0.500%
2.50%
3.50%
> 75% X <90%
0.500%
2.75%
3.75%
X > 90%
0.500%
3.00%
4.00%
 


“DIP Facility Usage” means, as of any date and for all purposes, the quotient,
expressed as a percentage, of (i) Total Outstandings divided by (ii) the
aggregate DIP Commitment.


Letters of Credit Fees:
A per annum fee equal to the Applicable Margin then in effect for LIBOR
borrowings will accrue on the aggregate face amount of outstanding DIP Letters
of Credit, payable in arrears at the end of each quarter and upon the
termination of the DIP Facility, in each case for the actual number of days
elapsed over a 360-day year. Such fees shall be distributed to the Post-Petition
Lenders pro rata in accordance with the amount of each such Post-Petition
Lender’s DIP Commitment. In addition, the Borrower shall pay to the Issuing
Lender, for its own account, (a) a fronting fee equal to 0.125% per annum of the
aggregate face amount of outstanding DIP Letters of Credit or such other amount
as may be agreed by the Borrower and the Issuing Lender, payable in arrears at
the end of each quarter and upon the termination of the DIP Facility, calculated
based upon the actual number of days elapsed over a 360-day year, and (b)
customary issuance and administration fees to be mutually agreed.







21

--------------------------------------------------------------------------------





Commitment Fees:
The Borrower will pay a fee (the “Commitment Fee”), in an amount computed on a
daily basis equal to the total DIP Commitments of the Post-Petition Lenders less
the Total Outstandings on each day, multiplied by the applicable percentage
specified as the “Unused Commitment Fee” in the table set forth under the
definition of “Applicable Margin” corresponding to the DIP Facility Usage as of
the end of such day. The Commitment Fee is payable quarterly in arrears
commencing after the Closing Date.


Upfront Fees:
20.0 bps per year for the Post-Petition Lenders, payable on the Closing Date in
proportion to each Lender’s final allocation of its New Money DIP Commitment.









22

--------------------------------------------------------------------------------






ANNEX II
Carve Out
1.Carve Out.
(a)Carve Out. Notwithstanding anything to the contrary in this [Final/Interim]
Order, any DIP Documents (as defined in the Financing Orders), or any other
order of the Court, all of the DIP Liens, the DIP Superpriority Claims, the
Adequate Protection Liens, and the Adequate Protection Superpriority Claims
(each as defined in the Financing Orders) shall be subject and subordinate only
to the payment of the Carve-Out as and only to the extent set forth in this
[Final/Interim] Order. As used in this [Final/Interim] Order, the “Carve Out”
means the sum of (i) all fees required to be paid to the Clerk of the Court and
to the Office of the United States Trustee under section 1930(a) of title 28 of
the United States Code plus interest at the statutory rate (without regard to
the notice set forth in (iii) below); (ii) all reasonable fees and expenses up
to $[50,000] incurred by a trustee under section 726(b) of the Bankruptcy Code
(without regard to the notice set forth in (iii) below); (iii) to the extent
allowed at any time, whether by interim order, procedural order, or otherwise,
all unpaid fees and expenses, other than any restructuring, sale, success, or
other transaction fee of any investment bankers or financial advisors of the
Debtors or any committee(1) (the “Allowed Professional Fees”) incurred by
persons or firms retained by the Debtors pursuant to section 327, 328, or 363 of
the Bankruptcy Code (the “Debtor Professionals”) and any official committee
appointed in the Chapter 11 Cases (each, a “Committee”) pursuant to section 328
or 1103 of the Bankruptcy Code (the “Committee Professionals” and, together with
the Debtor Professionals, the “Professional Persons”) at any time before or on
the first business day following delivery by the Post-Petition Agent of a Carve
Out Trigger Notice (as defined below), whether allowed by the Court prior to or
after delivery of a Carve Out Trigger Notice; and (iv) Allowed Professional Fees
of Professional Persons in an aggregate amount not to exceed $2,750,000 incurred
after the first business day following delivery by the Post-Petition Agent of
the Carve Out Trigger Notice, to the extent allowed at any time, whether by
interim order, procedural order, or otherwise (the amounts set forth in this
clause (iv) being the “Post-Carve Out Trigger Notice Cap”). For purposes of the
foregoing, “Carve Out Trigger Notice” shall mean a written notice delivered by
email (or other electronic means) by the Post-Petition Agent to the Debtors,
their lead restructuring counsel, the U.S. Trustee, and counsel to any
Committee, which notice may be delivered following the occurrence and during the
continuation of an Event of Default and acceleration of the DIP Obligations
under the DIP Facility, stating that the Post-Carve Out Trigger Notice Cap has
been invoked.


(1)
Any fee due and payable to a Professional Person that is employed as an
investment banker or financial advisor arising from the consummation of any
transaction shall be payable only to the extent allowed by the Court and as and
to the extent set forth in such Professional Person’s engagement letter, and
solely from the proceeds received by the Debtors resulting from the consummation
of such transaction, free and clear of the liens of the Post-Petition Agent and
the Post-Petition Lenders.



23

--------------------------------------------------------------------------------








(b)Fee Estimates. Not later than 7:00 p.m. New York time on the third business
day of each week starting with the first full calendar week following the
[Closing Date], each Professional Person shall deliver to the Debtors a
statement setting forth a good-faith estimate of the amount of fees and expenses
(collectively, “Estimated Fees and Expenses”) incurred during the preceding week
by such Professional Person (through Saturday of such week, the “Calculation
Date”), along with a good-faith estimate of the cumulative total amount of
unreimbursed fees and expenses incurred through the applicable Calculation Date
and a statement of the amount of such fees and expenses that have been paid to
date by the Debtors (each such statement, a “Weekly Statement”); provided, that
within one business day of the occurrence of the Termination Declaration Date
(as defined below), each Professional Person shall deliver to the Debtors one
additional statement (the “Final Statement”) setting forth a good-faith estimate
of the amount of fees and expenses incurred during the period commencing on the
calendar day after the most recent Calculation Date for which a Weekly Statement
has been delivered and concluding on the Termination Declaration Date (and the
Debtors shall cause such Weekly Statement and Final Statement to be delivered on
the same day received to the Post-Petition Agent). If any Professional Person
fails to deliver a Weekly Statement or the Final Statement within three calendar
days after such Weekly Statement or Final Statement is due, such Professional
Person’s entitlement (if any) to any funds in the Pre-Carve Out Trigger Notice
Reserve (as defined below) with respect to the aggregate unpaid amount of
Allowed Professional Fees of such Professional Person for the applicable
period(s) for which such Professional Person failed to deliver a Weekly
Statement or Final Statement covering such period shall be limited to the
aggregate unpaid amount of Allowed Professional Fees included in the Budget (as
defined in the Post-Petition Credit Agreement, the “Budget”) for such period for
such Professional Person; provided, that such Professional Person shall be
entitled to be paid any unpaid amount of Allowed Professional Fees in excess of
Allowed Professional Fees included in the Budget for such period for such
Professional Person from a reserve to be funded by the Debtors from all cash on
hand as of such date and any available cash thereafter held by any Debtor
pursuant to paragraph [•](c) below. Solely as it relates to the Post-Petition
Agent and the Post-Petition Lenders, any deemed draw and borrowing pursuant to
paragraph [•](c)(i)(x) for amounts under paragraph [•](a)(iii) above shall be
limited to the greater of (x) the sum of (I) the aggregate unpaid amount of
Estimated Fees and Expenses included in such Weekly Statements timely received
by the Debtors prior to the Termination Declaration Date plus, without
duplication, (II) the lesser of (1) the aggregate unpaid amount of Estimated
Fees and Expenses included in the Final Statements timely received by the
Debtors pertaining to the period through and including the Termination
Declaration Date and (2) the Budgeted Cushion Amount (as defined below), and (y)
the aggregate unpaid amount of Allowed Professional Fees included in the Budget
for the period prior to the Termination Declaration Date (such amount, the “DIP
Professional Fee Carve Out Cap”). For the avoidance of doubt, the Post-Petition
Agent shall be entitled to maintain at all times a reserve (the “Carve‑Out
Reserve”) against availability under the DIP Facility in an amount (the
“Carve-Out Reserve Amount”)




24

--------------------------------------------------------------------------------





equal to the sum of (i) the greater of (x) the aggregate unpaid amount of
Estimated Fees and Expenses included in all Weekly Statements timely received by
the Debtors, and (y) the aggregate amount of Allowed Professional Fees
contemplated to be unpaid in the Budget at the applicable time, plus
(ii) the Post‑Carve Out Trigger Notice Cap, plus (iii) the amounts contemplated
under paragraph [•](a)(i) and [•](a)(ii) above, plus (iv) an amount equal to the
amount of Allowed Professional Fees set forth in the Budget for the then current
week occurring after the most recent Calculation Date and the two weeks
succeeding such current week (such amount set forth in (iv), regardless of
whether such reserve is maintained, the “Budgeted Cushion Amount”). Not later
than 7:00 p.m. New York time on the fourth business day of each week starting
with the first full calendar week following the [Closing Date], the Debtors
shall deliver to the Post-Petition Agent a report setting forth the Carve‑Out
Reserve Amount as of such time, and, in setting the Carve-Out Reserve, the
Post-Petition Agent shall be entitled to rely upon such reports in accordance
with section [•] of the Post-Petition Credit Agreement. Prior to the delivery of
the first report setting forth the Carve-Out Reserve Amount, the Post-Petition
Agent shall calculate the Carve-Out Reserve Amount by reference to the Budget
for subsection (i) of the Carve-Out Reserve Amount.
(c)Carve Out Reserves.
(i)On the day on which a Carve Out Trigger Notice is given by the Post-Petition
Agent to the Debtors and their lead restructuring counsel with a copy to counsel
to any Committee (the “Termination Declaration Date”), the Carve Out Trigger
Notice shall (x) be deemed a draw request and notice of borrowing by the
Borrower for the DIP Loans under the DIP Facility, in an amount equal to the sum
of (1) the amounts set forth in paragraphs [•](a)(i) and [•](a)(ii) above, and
(2) the lesser of (a) the then unpaid amounts of the Allowed Professional Fees
and (b) the DIP Professional Fee Carve Out Cap (any such amounts actually
advanced shall constitute DIP Loans) and (y) also constitute a demand to
the Debtors to utilize all cash on hand as of such date and any available cash
thereafter held by any Debtor to fund a reserve in an amount equal to the sum of
the amounts set forth in paragraphs [•](a)(i)-(iii) above. The Debtors shall
deposit and hold such amounts in a segregated account at the Post-Petition Agent
in trust to pay such then unpaid Allowed Professional Fees (the “Pre‑Carve Out
Trigger Notice Reserve”) prior to any and all other claims.
(ii)On the Termination Declaration Date, the Carve Out Trigger Notice shall also
(x) be deemed a request by the Debtors for DIP Loans under the DIP Facility, in
an amount equal to the Post‑Carve Out Trigger Notice Cap (any such amounts
actually advanced shall constitute DIP Loans) and (y) constitute a demand to the
Debtors to utilize all cash on hand as of such date and any available cash
thereafter held by any Debtor, after funding the Pre-Carve Out Trigger Notice
Reserve, to fund a reserve in an amount equal to the Post‑Carve Out Trigger
Notice Cap. The Debtors shall deposit and hold such amounts in a segregated
account at the Post-Petition Agent in trust to pay such Allowed Professional
Fees benefiting from the Post-Carve




25

--------------------------------------------------------------------------------





Out Trigger Notice Cap (the “Post‑Carve Out Trigger Notice Reserve” and,
together with the Pre-Carve Out Trigger Notice Reserve, the “Carve Out
Reserves”) prior to any and all other claims.
(iii)On the first business day after the Post-Petition Agent gives such notice
to such Post-Petition Lenders, notwithstanding anything in the Post-Petition
Credit Agreement to the contrary, including with respect to the existence of a
Default or Event of Default (as such terms are defined in the Post-Petition
Credit Agreement), the failure of the Debtors to satisfy any or all of the
conditions precedent for DIP Loans under the DIP Facility, any termination of
the DIP Commitments following an Event of Default, or the occurrence of the
Maturity Date, each Post-Petition Lender with an outstanding DIP Commitment (on
a pro rata basis based on the then outstanding DIP Commitments) shall make
available to the Post-Petition Agent such Post-Petition Lender’s pro rata share
with respect to such borrowing in accordance with the DIP Facility; provided
that in no event shall the Post-Petition Agent or the Post-Petition Lenders be
required to extend DIP Loans pursuant to a deemed draw and borrowing pursuant to
paragraphs [•](c)(i)(x) and [•](c)(ii)(x) in an aggregate amount exceeding the
Carve-Out Reserve Amount.
(iv)All funds in the Pre-Carve Out Trigger Notice Reserve shall be used first to
pay the obligations set forth in clauses (i) through (iii) of the definition of
Carve Out set forth above (the “Pre-Carve Out Amounts”), but not, for the
avoidance of doubt, the Post-Carve Out Trigger Notice Cap, until paid in full,
and then, to the extent the Pre‑Carve Out Trigger Notice Reserve has not been
reduced to zero, to pay the Post-Petition Agent for the benefit of the
Post-Petition Lenders, unless the DIP Obligations have been indefeasibly paid in
full, in cash, and all DIP Commitments have been terminated, in which case any
such excess shall be paid to the [Prepetition Secured Creditors] in accordance
with their rights and priorities as of the Petition Date. All funds in the
Post-Carve Out Trigger Notice Reserve shall be used first to pay the obligations
set forth in clause (iv) of the definition of Carve Out set forth above (the
“Post-Carve Out Amounts”), and then, to the extent the Post‑Carve Out Trigger
Notice Reserve has not been reduced to zero, to pay the Post-Petition Agent for
the benefit of the Post-Petition Lenders, unless the DIP Obligations have been
indefeasibly paid in full, in cash, and all DIP Commitments have been
terminated, in which case any such excess shall be paid to the [Prepetition
Secured Creditors] in accordance with their rights and priorities as of
the Petition Date.
(v)Notwithstanding anything to the contrary in the DIP Documents, or this
[Final/Interim] Order, if either of the Carve Out Reserves is not funded in full
in the amounts set forth in this paragraph [•], then, any excess funds in one of
the Carve Out Reserves following the payment of the Pre-Carve Out Amounts and
Post-Carve Out Amounts, respectively, shall be used to fund the other Carve Out
Reserve, up to the applicable amount set forth in this paragraph [•], prior to
making any payments to the Post-Petition Agent or the [Prepetition Secured
Creditors], as applicable. Notwithstanding anything to the contrary in the DIP
Documents or this [Final/Interim] Order, following delivery of a Carve Out
Trigger Notice, the Post-Petition Agent and the Pre-Petition Agent shall not
sweep or foreclose on cash (including cash received as a result of the sale or
other disposition of




26

--------------------------------------------------------------------------------





any assets) of the Debtors until the Carve Out Reserves have been fully funded,
but shall have a security interest in any residual interest in the Carve Out
Reserves, with any excess paid to the Post-Petition Agent for application in
accordance with the DIP Documents. Further, notwithstanding anything to the
contrary in this [Final/Interim] Order, (i) disbursements by the Debtors from
the Carve Out Reserves shall not constitute DIP Loans or increase or reduce the
DIP Obligations, (ii) the failure of the Carve Out Reserves to satisfy in full
the Allowed Professional Fees shall not affect the priority of the Carve Out,
and (iii) in no way shall the Initial Budget, Budget, Carve Out, Post‑Carve Out
Trigger Notice Cap, Carve Out Reserves, or any of the foregoing be construed as
a cap or limitation on the amount of the Allowed Professional Fees due and
payable by the Debtors. For the avoidance of doubt and notwithstanding anything
to the contrary in this [Final/Interim] Order, the DIP Facility, the Prepetition
RBL Facility, or the Second Lien Notes Indenture, the Carve Out shall be senior
to all liens and claims securing the DIP Facility, the Adequate Protection
Liens, and the 507(b) Claim, and any and all other forms of adequate protection,
liens, or claims securing the DIP Obligations or the [Prepetition Secured
Obligations].
(d)Payment of Allowed Professional Fees Prior to the Termination Declaration
Date. Any payment or reimbursement made prior to the occurrence of the
Termination Declaration Date in respect of any Allowed Professional Fees shall
not reduce the Carve Out.
(e)No Direct Obligation To Pay Allowed Professional Fees. None of the
Post-Petition Agent, Post-Petition Lenders, or the [Prepetition Secured
Creditors] shall be responsible for the payment or reimbursement of any fees or
disbursements of any Professional Person incurred in connection with the Chapter
11 Cases or any successor cases under any chapter of the Bankruptcy Code.
Nothing in this [Final/Interim] Order or otherwise shall be construed to
obligate the Post-Petition Agent, the Post-Petition Lenders, or the [Prepetition
Secured Creditors], in any way, to pay compensation to, or to reimburse expenses
of, any Professional Person or to guarantee that the Debtors have sufficient
funds to pay such compensation or reimbursement.
(f)Payment of Carve Out On or After the Termination Declaration Date. Any
payment or reimbursement made on or after the occurrence of the Termination
Declaration Date in respect of any Allowed Professional Fees shall permanently
reduce the Carve Out on a dollar‑for-dollar basis. Any funding of the Carve Out
shall be added to, and made a part of, the DIP Obligations secured by the DIP
Collateral and shall be otherwise entitled to the protections granted under this
[Final/Interim] Order, the DIP Documents, the Bankruptcy Code, and applicable
law.




27